EXHIBIT 10.4





PACIFIC VIEW PLAZA
 


OFFICE LEASE
 


LANDLORD:


POI-CARLSBAD, INC.
A DELAWARE CORPORATION


TENANT:


HI/FN, INC.,
A DELAWARE CORPORATION

--------------------------------------------------------------------------------


SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS

This SUMMARY OF BASIC LEASE INFORMATION AND DEFINITIONS (“Summary”) is hereby
incorporated into and made a part of the attached Office Lease which pertains to
the Building described in Section 1.4 below. All references in the Lease to the
"Lease" shall include this Summary. All references in the Lease to any term
defined in this Summary shall have the meaning set forth in this Summary for
such term. Any initially capitalized terms used in this Summary and any
initially capitalized terms in the Lease which are not otherwise defined in this
Summary shall have the meaning given to such terms in the Lease. If there is any
inconsistency between the Summary and the Lease, the provisions of the Lease
shall control.

1.1 Landlord's Address:


For Notice: POI-Carlsbad, Inc.
3890 West Northwest Highway, Suite 400
Dallas, Texas 75220
Attention: Thomas F. August
Telephone: (214) 654-0886
Facsimile: (214) 350-2409
  With a copy to: POI-Carlsbad, Inc.
c/o Prentiss Properties Management, L.P.
705 Palomar Airport Road, Suite 320
Carlsbad, California 92009
Attention: Deborah Street
Telephone: (760) 438-4242
Facsimile: (760) 438-0046
  For Payment: POI-Carlsbad, Inc.
c/o Prentiss Properties Management, L.P.
P.O. Box 31001-0915
Pasadena, California 91110-0915
  1.2 Tenant’s Address: HI/FN, Inc.
750 University Avenue Los Gatos, California 95032
Attention: Jane Sinclair
Telephone: (408) 399-3534
Facsimile: (408) 399-3577


1.3 Site; Project: The Site consists of the parcel(s) of real property in that
certain Project commonly known as Pacific View Plaza located at 5973 Avenida
Encinas, City of Carlsbad, County of San Diego, State of California, as shown on
the site plan attached hereto as Exhibit “A” as such area may be expanded or
reduced from time to time. The Project includes the Site and all buildings,
improvements and facilities, now or subsequently located on the Site from time
to time, including, without limitation, the Building currently located on the
Site, as depicted on the site plan attached hereto as Exhibit “A”.


1.4 Building: A three (3) story office building located on the Site, containing
approximately 51,695 rentable square feet, the address of which is 5973 Avenida
Encinas, Carlsbad, California 92008.


1.5 Premises: Those certain premises known as Suites 140 and 218 as generally
shown on the plans attached hereto as Exhibit “B”, located on the first (1st)
and second (2nd) floors respectively of the Building, and containing
approximately 14,576 rentable square feet (12,220 usable square feet) with Suite
140 containing approximately 10,556 rentable square feet (8,850 usable square
feet) and Suite 218 containing approximately 4,020 rentable square feet (3,370
usable square feet).


1.6 Term: Sixty (60) months.


1.7 Commencement Date and Expiration Date: The Commencement Date shall be July
1, 2005. The Expiration Date shall, unless the Lease is sooner terminated as
provided herein, be June 30, 2010.


1.8 Monthly Basic Rent: Upon the commencement of the Term of this Lease, and on
the first day of each month thereafter during the Term of this Lease, Tenant
shall pay to Landlord, in advance and without offset, as Monthly Basic Rent for
the Premises the following monthly payments:


-(i)-

--------------------------------------------------------------------------------

Months of Term

--------------------------------------------------------------------------------

Monthly Basic Rent

--------------------------------------------------------------------------------

Monthly Basic Rent
per Rentable Square Foot

--------------------------------------------------------------------------------

*1 – 12 $31,338.40 $2.15 13 – 24 $32,212.96 $2.21 25 – 36 $33,233.28 $2.28 37 –
48 $34,253.60 $2.35 49 – 60 $35,273.92 $2.42

*Including any partial month at the beginning of the Term if the Commencement
Date does not fall on the first day of the month.

1.9 Tenant's Percentage: 28.20%, which is the ratio that the rentable square
footage of the Premises bears to the rentable square footage of the Building.
Accordingly, as more particularly set forth in Sections 4.3 and 4.4 hereof,
Tenant shall pay to Landlord 28.20% of the “Operating Expenses” (as defined in
Section 4.4) in excess of “Landlord’s Contribution to Operating Expenses" as
defined in Section 1.10 of the Summary below. Tenant’s Percentage is subject to
adjustment in accordance with Section 1.3 of the Lease.


1.10 Landlord's Contribution to Operating Expenses: Tenant's Percentage of
Operating Expenses incurred by Landlord during calendar year 2005 (the “Base
Year”), adjusted to reflect an assumption that the Building is fully assessed
for real property tax purposes as a completed Building ready for occupancy and
that the Building is ninety-five percent (95%) occupied during such year.


1.11 Security Deposit: $35,273.92.


1.12 Permitted Use: General office use only and for no other purpose whatsoever.


1.13 Brokers: Prentiss Properties Management, L.P. represents Landlord. No
broker represents Tenant.


1.14 Interest Rate: The lesser of: (a) the rate announced from time to time by
Wells Fargo Bank or, if Wells Fargo Bank ceases to exist or ceases to publish
such rate, then the rate announced from time to time by the largest (as measured
by deposits) chartered bank operating in California, as its “prime rate” or
“reference rate”, plus three percent (3%); or (b) the maximum rate permitted by
law.


1.15 Tenant Improvements: The tenant improvements installed or to be installed
in the Premises as described in the Work Letter Agreement attached hereto as
Exhibit “C.”


1.16 Parking: A total of forty (40) unreserved, uncovered parking privileges at
no additional cost to Tenant, which parking privileges shall be subject to the
provisions set forth in Section 6.2 of this Lease.


1.17 Business Hours for the Building: 7:00 a.m. to 6:00 p.m., Mondays through
Fridays (except Building Holidays). “Building Holidays” shall mean New Year's
Day, Labor Day, Presidents’ Day, Thanksgiving Day, Memorial Day, Independence
Day and Christmas Day and such other national holidays as are adopted by
Landlord as holidays for the Building.


1.18 Guarantor(s): None.


-(ii)-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page 1. Premises 2 1.1 Premises 2 1.2 Landlord's Reservation of Rights 2 1.3
Measurement of Premises, Building and/or the Project 2   2. Term 2   3. Rent 2
3.1 Basic Rent 2 3.2 Additional Rent 2   4. Common Areas; Operating Expenses 2
4.1 Definitions; Tenant’s Rights 2 4.2 Landlord’s Reserved Rights 3 4.3 Excess
Expenses 3 4.4 Definition of Operating Expenses 3 4.5 Definition of Real
Property Taxes and Assessments 4 4.6 Estimate Statement 4 4.7 Actual Statement 4
4.8 No Release 5 4.9 Audit Rights 5 4.10 Cap on Controllable Expenses 5   5.
Security Deposit 6   6. Use 6 6.1 General 6 6.2 Parking 6 6.3 Signs and Auctions
7 6.4 Hazardous Materials 7   7. Payments and Notices 8   8. Brokers 8   9.
Surrender; Holding Over 8 9.1 Surrender of Premises 8 9.2 Hold Over With
Landlord’s Consent 9 9.3 Hold Over Without Landlord’s Consent 9 9.4 No Effect of
Landlord’s Rights 9   10. Taxes on Tenant’s Property 9   11. Conditions of
Premises; Repairs 9 11.1 Condition of Premises 9 11.2 Landlord’s Repair
Obligations 9 11.3 Tenant’s Repair Obligations 9   12. Alterations 10 12.1
Tenant Changes; Conditions 10 12.2 Removal of Tenant Changes and Tenant
Improvements 11 12.3 Removal of Personal Property 11 12.4 Tenant’s Failure to
Remove 11   13. Liens 11   14. Assignment and Subletting 11 14.1 Restriction on
Transfer 11 14.2 Permitted Controlled Transfers 11 14.3 Landlord’s Options 12
14.4 Additional Conditions; Excess Rent 12 14.5 Reasonable Disapproval 12 14.6
No Release 13 14.7 Administrative and Attorney’s Fees 13 14.8 Material
Inducement 13   15. Entry by Landlord 13   16. Utilities and Services 13

-(i)-

--------------------------------------------------------------------------------

Page 16.1 Standard Utilities and Services 13 16.2 Tenant’s Obligations 14 16.3
Failure to Provide Services 14   17. Indemnification and Exculpation 14 17.1
Tenant’s Assumption of Risk and Waiver 14 17.2 Tenant’s Indemnification of
Landlord 15 17.3 Reciprocal Indemnity 15 17.4 Survival; No Release of Insurers
15   18. Damage or Destruction 15 18.1 Landlord’s Rights and Obligations 15 18.2
Tenant’s Costs and Insurance Proceeds 16 18.3 Abatement of Rent 16 18.4
Inability to Completet 16 18.5 Damage Near End of Term 16 18.6 Waiver of
Termination Right 16   19. Eminent Domain 16 19.1 Substantial Taking 16 19.2
Partial Taking; Abatement of Rent 16 19.3 Condemnation Award 16 19.4 Temporary
Taking 17 19.5 Waiver of Termination Right 17   20. Tenant’s Insurance 17 20.1
Types of Insurance 17 20.2 Requirements 17 20.3 Effect on Insurance 18   21.
Landlord’s Insurance 18   22. Waiver of Claims; Waiver of Subrogation 18 22.1
Mutual Waiver of Parties 18 22.2 Waiver of Insurers 18   23. Tenant’s Default
and Landlord’s Remedies 18 23.1 Tenant’s Default 18 23.2 Landlord’s Remedies;
Termination 19 23.3 Landlord’s Remedies; Re-Enry Rights 19 23.4 Continuation of
Lease 19 23.5 Landlord’s Right to Perform 19 23.6 Interest 20 23.7 Late Charges
20 23.8 Intentionally Omitted 20 23.9 Rights and Remedies Cumulative 20 23.10
Tenant’s Waiver of Redemption 20 23.11 Costs Upon Default and Litigation 20  
24. Landlord’s Default 20   25. Subordination 20   26. Estoppel Certificate 21
26.1 Tenant's Obligations 21 26.2 Tenant's Failure to Deliver 21   27.
Intentionally Omitted 21   28. Modification and Cure Rights of Landlord’s
Mortgagees and Lessors 21 28.1 Modifications 21 28.2 Cure Rights 21   29. Quiet
Enjoyment 21   30. Transfer of Landlord’s Interest 21   31. Limitations of
Landlord’s Liability 21   32. Miscellaneous 22 32.1 Governing Law 22 32.2
Successors and Assigns 22 32.3 No Merger 22

-(ii)-

--------------------------------------------------------------------------------

Page 32.4 Professional Fees 22 32.5 Waiver 22 32.6 Terms and Headings 22 32.7
Time 22 32.8 Prior Agreements; Amendments 22 32.9 Separability 22 32.10
Recording 22 32.11 Exhibits 22 32.12 Accord and Satisfaction 22 32.13 Financial
Statements 23 32.14 No Partnership 23 32.15 Force Majeure 23 32.16 Counterparts
23 32.17 Nondisclosure of Lease Terms 23 32.18 Independent Covenants 23   33.
Lease Execution 23 33.1 Tenant’s Authority 23 33.2 Joint and Several Liability
23 33.3 Building Name and Signage 23 33.4 Landlord’s Title; Air Rights 24 33.5
Time of Essence 24 33.6 No Option 24   34. Waiver of Jury Trial 24   35.
Termination of Existing Lease 24


 

EXHIBITS EXHIBIT “A” Project Site Plan EXHIBIT “B” Premises EXHIBIT “C” Work
Letter Agreement EXHIBIT “D” Form of Commencement Notice EXHIBIT “E” Rules and
Regulations

-(iii)-

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

Abandonment 18 Accountant 5 Actual Statement 4 Base Year ii Base, Shell and Core
Exhibit C Brokers ii Building i Building Common Areas 2 Building Holidays ii
business day 8 Commencement Date and Expiration Date i Common Areas 3
Controllable Expenses 5 days 22 Environmental Law 7 Environmental Permits 7
Estimate Statement 4 Excess Expenses 3 Existing Deposit 6 Existing Lease 6 Final
Space Plan Exhibit C Hazardous Materials 8 HVAC 9 Indemnified Claims 15 Landlord
1 Landlord Indemnified Parties 8 Landlord's Broker 8 Lease 2 Monthly Basic Rent
i Monument Sign 7 Operating Expenses 3 Original Tenant 7 Over-Allowance Amount
Exhibit C Payback Period 4 PCBs 8 Permitted Transfer 11 Permitted Use ii
Pre-Approved Change 10 Preliminary Space Plan Exhibit C Premises i Project i
Project Common Areas 2 Real Property Taxes and Assessments 4 rent 2 Review
Period 5 Rules and Regulations 6 Security Deposit ii Site i Summary 2 Tenant 2
Tenant Changes 10 Tenant Improvement Allowance Exhibit C Tenant Parties 15
Tenant's Broker 8 Tenant's Name Sign 7 Tenant's Parties 7 Tenant's Percentage ii
Term i Transfer 11 Transfer Date 12 Transfer Notice 12 Transferee 12 Work Letter
Agreement Exhibit C Working Drawings Exhibit C worth at the time of award 19

-(iv)-

--------------------------------------------------------------------------------


OFFICE LEASE

This LEASE, which includes the preceding Summary of Basic Lease Information and
Definitions (“Summary”) attached hereto and incorporated herein by this
reference (“Lease”), is made as of the 6th day of May, 2005, by and between
POI-CARLSBAD, INC., a Delaware corporation (“Landlord”), and HI/FN, INC., a
Delaware corporation (“Tenant”).

1     Premises.

1.1     Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises described in Section 1.5 of the Summary above,
improved or to be improved with the Tenant Improvements. Such lease is upon, and
subject to, the terms, covenants and conditions herein set forth and each party
covenants, as a material part of the consideration for this Lease, to keep and
perform their respective obligations under this Lease.

1.2     Landlord's Reservation of Rights. Provided Tenant's use of and access to
the Premises is not materially interfered with in an unreasonable manner, and
subject to the terms of this Lease, Landlord reserves for itself the right from
time to time to install, use, maintain, repair, replace and relocate pipes,
ducts, conduits, wires and appurtenant meters and equipment above the ceiling
surfaces, below the floor surfaces and within the walls of the Building and the
Premises.

1.3     Measurement of Premises, Building and/or the Project. Landlord reserves
the right to re-measure the Premises, the Building and/or the Project and adjust
all provisions of this Lease which are based upon the area of the Premises, the
Building and/or the Project such as Tenant's Percentage, Monthly Basic Rent, and
the Allowance, if any. As used in this Lease, the following terms have the
meanings indicated:

(a) The term “usable area” or “usable square footage” means the usable area as
determined, in Landlord's reasonable discretion, in substantial accordance with
the Standard Method for Measuring Floor Area in Office Buildings, ANSI/BOMA
Z65.1 - 1996 (the “BOMA Standard”);


(b) The term “rentable area” or “rentable square footage” means the rentable
area measured, in Landlord's reasonable discretion, in substantial accordance
with the BOMA Standard; and


(c) Landlord shall have the right to modify the BOMA Standard in Landlord's
reasonable, good faith discretion.


2.     Term. The Term of this Lease shall be for the period designated in
Section 1.6 of the Summary commencing on the Commencement Date, and ending on
the Expiration Date, unless the Lease is sooner terminated as provided in this
Lease.

3.     Rent.

3.1     Basic Rent. Tenant agrees to pay Landlord, as basic rent for the
Premises, the Monthly Basic Rent in the amounts designated in Section 1.8 of the
Summary. The Monthly Basic Rent shall be paid by Tenant in monthly installments
in the amounts designated in Section 1.8 of the Summary in advance on the first
day of each and every calendar month during the Term, without demand, notice,
deduction or offset except that the first full month's Monthly Basic Rent shall
be paid upon Tenant's execution and delivery of this Lease to Landlord. Monthly
Basic Rent for any partial month shall be prorated in the proportion that the
number of days this Lease is in effect during such month bears to a thirty (30)
day month.

3.2     Additional Rent. All amounts and charges payable by Tenant under this
Lease in addition to the Monthly Basic Rent described in Section 3.1 above
(including, without limitation, payments for insurance, repairs and parking, and
Tenant's Percentage of Operating Expenses in excess of Landlord's Contribution
to Operating Expenses as provided in Section 1.10 of the Summary) shall be
considered additional rent for the purposes of this Lease, and the word “rent”
in this Lease shall include such additional rent unless the context specifically
or clearly implies that only the Monthly Basic Rent is referenced. The Monthly
Basic Rent and additional rent shall be paid to Landlord as provided in Section
7, without any prior notice or demand therefor and without any deduction or
offset whatever, in lawful money of the United States of America.

4.     Common Areas; Operating Expenses.

4.1     Definitions; Tenant's Rights. During the Term of this Lease, Tenant
shall have the non-exclusive right to use, in common with other tenants in the
Project, and subject to the Rules and Regulations referred to in Section 6
below, those portions of the Project (the “Project Common Areas”) not leased or
designated for lease to tenants that are provided for use in common by Landlord,
Tenant and any other tenants of the Project (or by the sublessees (agents,
employees, customers invitees, guests or licensees of any such party), whether
or not those areas are open to the general public. The Project Common Areas
shall include, without limitation, any fixtures, systems, decor, facilities and
landscaping contained, maintained or used in connection with those areas, and
shall be deemed to include any city sidewalks adjacent to the Project, any
pedestrian walkway system, park or other facilities located on the Site and open
to the general public. The common areas appurtenant to the Building shall be
referred to herein as the “Building Common Areas” and shall include, without
limitation, the following areas:

(a) the common entrances, lobbies, restrooms on multi-tenant floors, elevators,
stairways and accessways, loading docks, ramps, drives and platforms and any
passageways and serviceways thereto to the extent not exclusively


-2-

--------------------------------------------------------------------------------

another serving tenant or contained within another tenant's premises, and the
common pipes, conduits, wires and appurtenant equipment serving the Premises;
and


(b) the parking structure and parking areas (subject to Section 6.2 below),
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways and landscaped areas appurtenant to the Building.


The Building Common Areas and the Project Common Areas shall be referred to
herein collectively as the “Common Areas.”

4.2     Landlord’s Reserved Rights. Landlord reserves the right from time to
time to use any of the Common Areas and to do any of the following, as long as
such acts do not unreasonably interfere with Tenant’s use of or access to the
Premises:

(a) expand the Building and construct or alter other buildings or improvements
on the Site;


(b) make any changes, additions, improvements, repairs or replacements in or to
the Project, the Site, the Common Areas and/or the Building (including the
Premises if required to do so by any law or regulation) and the fixtures and
equipment thereof, including, without limitation: (i) maintenance, replacement
and relocation of pipes, ducts, conduits, wires and meters; and (ii) changes in
the location, size, shape and number of driveways, entrances, stairways,
elevators, loading and unloading areas, ingress, egress, direction of traffic,
landscaped areas and walkways and, subject to Section 6.2, parking spaces and
parking areas;


(c) close temporarily any of the Common Areas while engaged in making repairs,
improvements or alterations to the Project, Site and/or Building; and


(d) perform such other acts and make such other changes with respect to the
Project, Site, Common Areas and Building, as Landlord may, in the exercise of
its good faith business judgment, deem to be appropriate.


4.3     Excess Expenses. In addition to the Monthly Basic Rent required to be
paid by Tenant pursuant to Section 3.1 above, during each month during the Term
of this Lease (after the Base Year noted in Section 1.10 of the Summary), Tenant
shall pay to Landlord the amount by which Tenant’s Percentage of Operating
Expenses for such calendar year exceeds Landlord’s Contribution to Operating
Expenses (such amount shall be referred to in this Section 4 as the “Excess
Expenses”), in the manner and at the times set forth in the following provisions
of this Section 4.

4.4     Definition of Operating Expenses. As used in this Lease, the term
“Operating Expenses” shall consist of all costs and expenses of operation,
maintenance, repair and replacement of the Project (including the Building), the
Site and the Common Areas as determined by Landlord utilizing standard
accounting practices and calculated assuming the Project is ninety-five percent
(95%) occupied. Operating Expenses include the following costs by way of
illustration but not limitation: (a) Real Property Taxes and Assessments (as
defined in Section 4.5 below) and any taxes or assessments imposed in lieu
thereof; (b) any and all assessments imposed with respect to the Project
pursuant to any covenants, conditions and restrictions affecting the Project;
(c) water and sewer charges and the costs of electricity, heating, ventilating,
air conditioning and other utilities; (d) utilities surcharges and any other
costs, levies or assessments resulting from statutes or regulations promulgated
by any government authority in connection with the use or occupancy of the
Project including, but not limited to, the parking facilities serving the
Project; (e) costs of insurance obtained by Landlord pursuant to Section 21 of
this Lease; (f) waste disposal and janitorial services; (g) security; (h) costs
incurred in the management of the Project, including, without limitation: (1)
supplies, (2) wages, salaries, benefits, pension payments, fringe benefits,
uniforms and dry-cleaning thereof (and payroll taxes, insurance and similar
governmental charges related thereto) of employees used in the operation and
maintenance of the Project, (3) the rental of personal property used by
Landlord's personnel in the maintenance, repair and operation of the Project,
(4) management office expenses including rent and operating costs, (5)
accounting fees, legal fees and real estate consultant’s fees, and (6) a
management/administrative fee not to exceed five percent (5%) of the annual
gross revenues of the Project; (i) supplies, materials, equipment and tools; (j)
repair and maintenance of the elevators and the structural portions of the
Project, including the plumbing, heating, ventilating, air-conditioning,
electrical and other utility systems installed or furnished by Landlord; (k)
maintenance, costs and upkeep of all parking and Common Areas; (l) amortization
on a straight-line basis over (as determined by Landlord) the lesser of (x) the
“Payback Period” (as defined below) or (y) the useful life (as reasonably
determined by Landlord), together with interest at the Interest Rate (as defined
in Section 1.14 of the Summary of this Lease) on the unamortized balance of all
costs classified as capital or major repairs and maintenance (as determined by
Landlord) (including, without limitation, capital improvements, capital
replacements, capital repairs, capital equipment and capital tools): (1)
intended to produce a reduction in operating charges or energy consumption or
effect other economies in the operation or maintenance of the Project; or (2)
required after the date of this Lease under any governmental law or regulation;
(3) for repair or replacement of any equipment or improvements needed to operate
and/or maintain the Project at the same quality levels as prior to the repair or
replacement, including, but not limited to, items which are rented (rather than
purchased) in the ordinary course of business; or (4) which are reasonably
determined by Landlord to be in the best interests of the Project; (m) costs and
expenses of gardening and landscaping; (n) maintenance of signs; (o) personal
property taxes levied on or attributable to personal property used in connection
with the Project; and (p) costs and expenses of repairs, resurfacing, repairing,
maintenance, painting, lighting, cleaning, refuse removal, security and similar
items, including appropriate reserves. For purposes of determining Landlord’s
Contribution to Operating Expenses, Operating Expenses shall not include (i)
one-time special assessments, charges, costs or fees or extraordinary charges or
costs incurred in the Base Year only, (ii) market-wide labor-rate increases due
to extraordinary circumstances including, but not limited to, boycotts and
strikes, (iii) utility rate increases due to extraordinary circumstances
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages, and (iv) amortization of any capital items including, but not
limited to, capital improvements, capital repairs and capital replacements
(including such amortized costs where the actual improvement, repair or
replacement was made in prior

-3-

--------------------------------------------------------------------------------

years). In no event shall costs for any item of utilities included in Operating
Expenses for any year subsequent to the Base Year be less than the amount
included in Operating Expenses for the Base Year for such utility item. In
addition, if in any calendar year subsequent to the Base Year, the amount of
Operating Expenses decreases due to a reduction in the cost of providing
utilities, security and/or other services to the Project for any reason,
including without limitation, because of deregulation of the utility industry
and/or reduction in rates achieved in contracts with utilities and/or service
providers, then for purposes of the calendar year in which such decrease in
Operating Expenses occurred and all subsequent calendar years, the Operating
Expenses for the Base Year shall be decreased by an amount equal to such
decrease. “Payback Period” means the reasonably estimated period of time that it
takes for the cost savings resulting from a capital improvement and/or a major
repair or maintenance item to equal the cost of the capital improvement and/or
repair or improvement item.

4.5     Definition of Real Property Taxes and Assessments. All Real Property
Taxes and Assessments shall be adjusted to reflect an assumption that the
Building is fully assessed for real property tax purposes as a completed
building ready for occupancy. As used in this Lease, the term “Real Property
Taxes and Assessments” shall mean: any form of assessment, license fee, license
tax, business license fee, commercial rental tax, levy, charge, improvement
bond, tax, water and sewer rents and charges, utilities and communications taxes
and charges or similar or dissimilar imposition imposed by any authority having
the direct power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
or special assessment district thereof, or any other governmental charge,
general and special, ordinary and extraordinary, foreseen and unforeseen, which
may be assessed against any legal or equitable interest of Landlord in the
Project, including the following by way of illustration but not limitation:

(a) any tax on Landlord's “right” to rent or “right” to other income from the
Premises or as against Landlord's business of leasing the Premises;


(b) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "real property taxes" for the purposes of this Lease;


(c) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Project or the rent payable by
Tenant hereunder or other tenants of the Project including, without limitation,
any gross receipts tax or excise tax levied by state, city or federal
government, or any political subdivision thereof, with respect to the receipt of
such rent, or upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises, or any portion thereof but not on Landlord's other operations;


(d) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or


(e) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Project is a part.


Notwithstanding the foregoing, if after the Commencement Date Real Property
Taxes and Assessments are reduced, then for purposes of all subsequent calendar
years including the calendar year in which the reduction occurs, Landlord’s
Contribution to Operating Expenses shall be proportionately reduced.
Notwithstanding the foregoing provisions of this Section 4.5 above to the
contrary, “Real Property Taxes and Assessments” shall not include Landlord's
federal or state income, franchise, inheritance or estate taxes.

4.6     Estimate Statement. By the first day of April of each calendar year
during the Term of this Lease (after the Base Year noted in Section 1.10 of the
Summary) or as soon thereafter as reasonably possible, Landlord shall endeavor
to deliver to Tenant a statement (“Estimate Statement”) estimating the Operating
Expenses for the current calendar year and the estimated amount of Excess
Expenses payable by Tenant. Landlord shall have the right no more than three (3)
times in any calendar year to deliver a revised Estimate Statement showing the
Excess Expenses for such calendar year if Landlord determines that the Excess
Expenses are greater than those set forth in the original Estimate Statement (or
previously delivered revised Estimate Statement) for such calendar year. The
Excess Expenses shown on the Estimate Statement (or revised Estimate Statement,
as applicable) shall be divided into twelve (12) equal monthly installments, and
Tenant shall pay to Landlord, concurrently with the regular monthly rent payment
next due following the receipt of the Estimate Statement (or revised Estimate
Statement, as applicable), an amount equal to one (1) monthly installment of
such Excess Expenses multiplied by the number of months from January in the
calendar year in which such statement is submitted to the month of such payment,
both months inclusive (less any amounts previously paid by Tenant with respect
to any previously delivered Estimate Statement or revised Estimate Statement for
such calendar year). Subsequent installments shall be paid concurrently with the
regular monthly rent payments for the balance of the calendar year and shall
continue until the next calendar year's Estimate Statement (or current calendar
year's revised Estimate Statement) is received.

4.7     Actual Statement. By the first day of April of each succeeding calendar
year during the Term of this Lease or as soon thereafter as reasonably possible,
Landlord shall endeavor to deliver to Tenant a statement (“Actual Statement”) of
the actual Operating Expenses and Excess Expenses for the immediately preceding
calendar year. If the Actual

-4-

--------------------------------------------------------------------------------

Statement reveals that Excess Expenses were over-stated or under-stated in any
Estimate Statement (or revised Estimate Statement) previously delivered by
Landlord pursuant to Section 4.6 above, then within thirty (30) days after
delivery of the Actual Statement, Tenant shall pay to Landlord the amount of any
such under-payment, or, Landlord shall credit Tenant against the next monthly
rent falling due, the amount of such over-payment, as the case may be. Such
obligation will be a continuing one which will survive the expiration or earlier
termination of this Lease. Prior to the expiration or sooner termination of the
Lease Term and Landlord's acceptance of Tenant's surrender of the Premises,
Landlord will have the right to estimate the actual Operating Expenses for the
then current calendar year and to collect from Tenant prior to Tenant’s
surrender of the Premises, Tenant’s Percentage of any excess of such actual
Operating Expenses over the estimated Operating Expenses paid by Tenant in such
calendar year.

4.8     No Release. Any delay or failure by Landlord in delivering any Estimate
or Actual Statement pursuant to this Section 4 shall not constitute a waiver of
its right to receive Tenant's payment of Excess Expenses, nor shall it relieve
Tenant of its obligations to pay Excess Expenses pursuant to this Section 4,
except that Tenant shall not be obligated to make any payments based on such
Estimate or Actual Statement until ten (10) business days after receipt of such
statement.

4.9     Audit Rights. In the event Tenant disputes the amount of the Operating
Expenses set forth in the Actual Statement for the particular calendar year
delivered by Landlord to Tenant pursuant to Section 4.7 above, Tenant shall have
the right, at Tenant’s cost, after reasonable notice to Landlord, to have
Tenant’s authorized employees or agents inspect, at Landlord’s office during
normal business hours, Landlord’s books, records and supporting documents
concerning the Operating Expenses set forth in such Actual Statement; provided,
however, Tenant shall have no right to conduct such inspection, have an audit
performed by the Accountant as described below, or object to or otherwise
dispute the amount of the Operating Expenses set forth in any such Actual
Statement, unless Tenant notifies Landlord of such objection and dispute,
completes such inspection, and has the Accountant commence and complete such
audit within six (6) months immediately following Landlord’s delivery of the
particular Actual Statement in question (the “Review Period”); provided,
further, that notwithstanding any such timely objection, dispute, inspection,
and/or audit, and as a condition precedent to Tenant’s exercise of its right of
objection, dispute, inspection and/or audit as set forth in this Section 4.9,
Tenant shall not be permitted to withhold payment of, and Tenant shall timely
pay to Landlord, the full amounts as required by the provisions of this Section
4 in accordance with such Actual Statement. However, such payment may be made
under protest pending the outcome of any audit which may be performed by the
Accountant as described below. In connection with any such inspection by Tenant,
Landlord and Tenant shall reasonably cooperate with each other so that such
inspection can be performed pursuant to a mutually acceptable schedule, in an
expeditious manner and without interference with Landlord’s operation and
management of the Building. If after such inspection and/or request for
documentation, Tenant still disputes the amount of the Operating Expenses set
forth in the Actual Statement, Tenant shall have the right, within the Review
Period, to cause an independent certified public accountant which is not paid on
a contingency basis and which is mutually approved by Landlord and Tenant (the
“Accountant”) to complete an audit of Landlord’s books and records pertaining to
Operating Expenses to determine the proper amount of the Operating Expenses
incurred and amounts payable by Tenant for the calendar year which is the
subject of such Actual Statement. Such audit by the Accountant shall be final
and binding upon Landlord and Tenant. If Landlord and Tenant cannot mutually
agree as to the identity of the Accountant within thirty (30) days after Tenant
notifies Landlord that Tenant desires an audit to be performed, then the
Accountant shall be one of the “Big 4” accounting firms, which is not paid on a
contingency basis and which is selected by Tenant and reasonably approved by
Landlord. If such audit reveals that Landlord has over-charged Tenant, then
within thirty (30) days after the results of such audit are made available to
Landlord, Landlord shall reimburse to Tenant the amount of such over-charge. If
the audit reveals that the Tenant was under-charged, then within thirty (30)
days after the results of such audit are made available to Tenant, Tenant shall
reimburse to Landlord the amount of such under-charge. Tenant agrees to pay the
cost of such audit unless it is subsequently determined that Landlord’s original
Actual Statement which was the subject of such audit was in error to Tenant’s
disadvantage by five percent (5%) or more of the total Operating Expenses which
was the subject of such audit. The payment by Tenant of any amounts pursuant to
this Section 4 shall not preclude Tenant from questioning the correctness of any
Actual Statement provided by Landlord at any time during the Review Period, but
the failure of Tenant to object thereto, conduct and complete its inspection and
have the Accountant conduct and complete the audit as described above prior to
the expiration of the Review Period shall be conclusively deemed Tenant’s
approval of the Actual Statement in question and the amount of Operating
Expenses shown thereon. In connection with any inspection and/or audit conducted
by Tenant pursuant to this Section 4.9, Tenant agrees to keep, and to cause all
of Tenant’s employees and consultants and the Accountant to keep, all of
Landlord’s books and records and the audit, and all information pertaining
thereto and the results thereof, strictly confidential, and in connection
therewith, Tenant shall cause such employees, consultants and the Accountant to
execute such commercially reasonable confidentiality agreements as Landlord may
require prior to conducting any such inspections and/or audits.

4.10     Cap on Controllable Expenses. Notwithstanding anything to the contrary
contained in this Section 4 and commencing as of January 1, 2006, Landlord
acknowledges and agrees that the aggregate “Controllable Expenses” (as
hereinafter defined) included in Operating Expenses in any calendar year after
the 2005 calendar year shall not increase by more than five percent (5%) over
the actual aggregate Controllable Expenses included in Operating Expenses for
any preceding calendar year (including the 2005 Base Year), but with no such
limit on the amount of Controllable Expenses which may be included in the
Operating Expenses incurred during the 2005 Base Year because such 2005 Base
Year is the determination year with respect to Operating Expenses (and the
determination year with respect to Controllable Expenses). For purposes of this
Section 4.9, “Controllable Expenses” shall mean all Operating Expenses except:
(i) Real Property Taxes and Assessments; (ii) utilities costs; (iii) insurance
carried by Landlord with respect to the Project and/or the operation thereof;
and (iv) wages, salaries and other compensation and benefits paid to Landlord’s
employees, agents or contractors engaged in the operation, management,
maintenance (including, but not limited to, janitorial and cleaning services) or
security of the Building or Project, to the extent such wages, salaries and
other compensation are incurred as a result of union labor or government
mandated requirements including, but not limited to, prevailing wage laws and
similar requirements.

-5-

--------------------------------------------------------------------------------

5.     Security Deposit. Landlord and Tenant acknowledge and agree that Landlord
is, as of the date hereof, holding an amount equal to Thirty-One Thousand
Dollars ($31,000.00) as the security deposit (“Existing Deposit”) under that
certain office lease dated January 22, 1997 by and between Landlord (as
successor-in-interest in the lease to the prior landlord) and Tenant (as
amended, the “Existing Lease”). On the date of the full execution and delivery
of this Lease by Landlord and Tenant, such Existing Deposit (less any amounts of
the Existing Deposit applied by Landlord to remedy any default by Tenant under
the Existing Lease) shall be transferred by Landlord so that the Existing
Deposit (or portion thereof) shall constitute a portion of the Security Deposit
required hereunder. Concurrently with Tenant's execution and delivery of this
Lease to Landlord, Tenant shall deposit with Landlord the difference (i.e.,
$4,273.92 as of the date hereof) between the Security Deposit required hereunder
and the actual amount of the Existing Deposit under the Existing Lease so
transferred by Landlord. The Security Deposit shall be held by Landlord as
security for the full and faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be performed by Tenant during the
Term. If Tenant defaults with respect to any of its obligations under this
Lease, Landlord may (but shall not be required to) use, apply or retain all or
any part of the Security Deposit for the payment of any rent or any other sum in
default, or for the payment of any other amount, loss or damage which Landlord
may spend, incur or suffer by reason of Tenant’s default. If any portion of the
Security Deposit is so used or applied, Tenant shall, within ten (10) days after
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount. Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit. If Landlord sells its interest
in the Building during the Term and if Landlord deposits with the purchaser the
Security Deposit (or balance thereof), and such purchaser acknowledges receipt
thereof, then, upon such sale, Landlord shall be discharged from any further
liability with respect to the Security Deposit. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, and all other
provisions of law, now or hereafter in force, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
Tenant Parties (as defined in Section 6.4 below). Within sixty (60) days after
the expiration of the Term, and provided Tenant fully and faithfully performs
every provision of this Lease, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord's option, to Tenant’s “Transferee”, as
such term is defined in Section 14 below), provided that subsequent to the
expiration of this Lease, Landlord may retain from said Security Deposit (i) an
amount reasonably estimated by Landlord to cover potential Operating Expense
reconciliation payments due with respect to the calendar year in which this
Lease terminates or expires (and any amounts so retained and not applied to such
reconciliation shall be returned to Tenant within sixty (60) days after
Landlord’s delivery of the Statement for such calendar year), (ii) any and all
amounts reasonably estimated by Landlord to cover the anticipated costs to be
incurred by Landlord to remove any signage provided to Tenant under this Lease,
to remove cabling and other items required to be removed by Tenant under this
Lease and to repair any damage caused by such removal (in which case any excess
amount so retained by Landlord shall be returned to Tenant within sixty (60)
days after such removal and repair), and (iii) any and all amounts permitted by
law or this Section 5.

6.     Use.

6.1     General. Tenant shall use the Premises solely for the Permitted Use
specified in Section 1.12 of the Summary, and shall not use or permit the
Premises to be used for any other use or purpose whatsoever. Tenant shall
observe and comply with the “Rules and Regulations” attached hereto as Exhibit
“E”, and all reasonable non-discriminatory modifications thereof and additions
thereto from time to time put into effect and furnished to Tenant by Landlord.
Landlord shall endeavor to enforce the Rules and Regulations, but shall have no
liability to Tenant for the violation or non-performance by any other tenant or
occupant of the Project or the Building of any such Rules and Regulations.
Tenant shall, at its sole cost and expense, observe and comply with all
requirements of any board of fire underwriters or similar body relating to the
Premises, all recorded covenants, conditions and restrictions now or hereafter
affecting the Premises and all laws, statutes, codes, rules and regulations now
or hereafter in force relating to or affecting the condition, use, occupancy,
alteration or improvement of the Premises, including, without limitation, the
provisions of Title III of the Americans with Disabilities Act of 1990 as it
pertains to Tenant's use, occupancy, improvement and alteration of the Premises
(whether, except as otherwise expressly provided herein, structural or
nonstructural, including unforeseen and/or extraordinary alterations and/or
improvements to the Premises, regardless of the period of time remaining in the
Lease Term). Tenant shall not use or allow the Premises to be used (a) in
violation of any recorded covenants, conditions and restrictions affecting the
Site or of any law or governmental rule or regulation, or of any certificate of
occupancy issued for the Premises or Building, or (b) for any improper, immoral,
unlawful or reasonably objectionable purpose. Tenant shall not do or permit to
be done anything which will obstruct or interfere with the rights of other
tenants or occupants of the Project or the Building, or injure or annoy them.
Tenant shall not cause, maintain or permit any nuisance in, on or about the
Premises, the Building, the Project or the Site, nor commit or suffer to be
committed any waste in, on or about the Premises.

6.2     Parking.

(a) Tenant’s Parking Privileges. During the Term of this Lease, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, the number of parking
privileges specified in Section 1.16 of the Summary hereof for use by Tenant’s
employees in the common parking areas for the Building within the Project, as
designated by Landlord from time to time. Landlord shall at all times have the
right to establish and modify the nature and extent of the parking areas for the
Building and Project (including whether such areas shall be surface, underground
and/or other structures) as long as Tenant is provided the number of parking
privileges designated in Section 1.16 of the Summary. In addition, Landlord may,
in its sole discretion, assign any unreserved and unassigned parking privileges,
and/or make all or a portion of such privileges reserved.


(b) Visitor Parking. In addition to such parking privileges for use by Tenant’s
employees, Landlord shall permit access to the parking areas for Tenant’s
visitors, subject to availability of spaces and payment (by validation


-6-

--------------------------------------------------------------------------------

  charges or otherwise) of daily visitor parking charges therefor as may be
established and adjusted by Landlord from time to time.


(c) Parking Rules. The use of the parking areas shall be subject to the Parking
Rules and Regulations contained in Exhibit “E” attached hereto and any other
reasonable, non-discriminatory rules and regulations adopted by Landlord and/or
Landlord's parking operators from time to time, including any system for
controlled ingress and egress and charging visitors and invitees, with
appropriate provision for validation of such charges. Tenant shall not use more
parking privileges than its allotment and shall not use any parking spaces
specifically assigned by Landlord to other tenants of the Building or Project or
for such other uses as visitor parking. Tenant's parking privileges shall be
used only for parking by vehicles no larger than normally sized passenger
automobiles or pick-up trucks. Tenant shall not permit or allow any vehicles
that belong to or are controlled by Tenant or Tenant’s employees, suppliers,
shippers, customers or invitees to be loaded, unloaded, or parked in areas other
than those designated by Landlord for such activities. If Tenant permits or
allows any of the prohibited activities described herein, then Landlord shall
have the right, without notice, in addition to such other rights and remedies
that it may have, to remove or tow away the vehicle involved and charge the cost
thereof to Tenant, which cost shall be immediately payable by Tenant upon demand
by Landlord.


6.3     Signs and Auctions. Tenant shall be entitled, at its sole cost and
expense, to maintain the existing identification signs on or near the entry
doors of the Premises covered under this Lease. Such sign shall be installed by
a signage contractor designated by Landlord. The location, quality, design,
style, lighting and size of such sign shall be consistent with the Landlord’s
Building standard signage program and shall be subject to Landlord’s prior
written approval, in its reasonable discretion. Upon the expiration or earlier
termination of this Lease, Tenant shall be responsible, at its sole cost and
expense, for the removal of such signage and the repair of all damage to the
Building caused by such removal. Except for such identification sign, Tenant may
not install any signs on the exterior or roof of the Building or the common
areas of the Building or the Project. Except for Tenant’s Name Sign (as defined
below), any signs, window coverings, or blinds (even if the same are located
behind the Landlord approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building are subject to the prior
approval of Landlord, in its sole and absolute discretion. Tenant shall have no
right to conduct any auction in, on or about the Premises, the Building or Site.
Tenant shall, at Tenant’s expense, continue to be entitled to one (1) line on
the Building directory to display Tenant’s name and suite number.

(a) Monument Signage. Subject to the continued approval of all applicable
governmental and quasi- governmental entities, and subject to all applicable
governmental and quasi- governmental laws, rules, regulations and codes, Tenant
shall continue to be entitled to retain the non-exclusive right to maintain its
identification sign (“Tenant’s Name Sign”) located on the Building's monument
sign (the “Monument Sign”). Tenant shall pay to Landlord, within ten (10) days
after demand, from time to time, all costs attributable to the maintenance and
repair of Tenant's Name Sign on the Monument Sign. Landlord shall have the right
to relocate, redesign and/or reconstruct the Monument Sign from time to time.


(b) General Provisions. The signage rights granted to Tenant under this Section
6.3 are personal to the original Tenant executing this Lease (“Original Tenant”)
and may not be exercised or used by or assigned to any other person or entity.
In addition, Original Tenant shall no longer have any right to Tenant’s Name
Sign if at any time during the Lease Term the Original Tenant does not lease and
occupy all of the Premises. Upon the expiration or sooner termination of this
Lease, or upon the earlier termination of Tenant's signage rights hereunder,
Landlord shall have the right to permanently remove Tenant’s Name Sign and to
repair all damage to the Building, the Monument Sign and/or the Project
resulting from such removal, and Tenant shall reimburse Landlord for Landlord’s
costs thereof within ten (10) days of Landlord’s demand.


6.4     Hazardous Materials. Tenant will (i) obtain and maintain in full force
and effect all Environmental Permits (as defined below) that may be required
from time to time under any Environmental Laws (as defined below) applicable to
Tenant or the Premises and (ii) be and remain in compliance in all material
respects with all terms and conditions of all such Environmental Permits and
with all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in all
Environmental Laws applicable to Tenant or the Premises. As used in this Lease,
the term “Environmental Law” means any past, present or future federal, state,
local or foreign statutory or common law, or any regulation, ordinance, code,
plan, order, permit, grant, franchise, concession, restriction or agreement
issued, entered, promulgated or approved thereunder, relating to (a) the
environment, human health or safety, including, without limitation, emissions,
discharges, releases or threatened releases of Hazardous Materials (as defined
below) into the environment (including, without limitation, air, surface water,
groundwater or land), or (b) the manufacture, generation, refining, processing,
distribution, use, sale, treatment, receipt, storage, disposal, transport,
arranging for transport, or handling of Hazardous Materials. “Environmental
Permits” means, collectively, any and all permits, consents, licenses, approvals
and registrations of any nature at any time required pursuant to, or in order to
comply with, any Environmental Law. Except for ordinary and general office
supplies, such as copier toner, liquid paper, glue, ink and common household
cleaning materials (some or all of which may constitute “Hazardous Materials” as
defined in this Lease), Tenant agrees not to cause or permit any Hazardous
Materials to be brought upon, stored, used, handled, generated, released or
disposed of on, in, under or about the Premises, the Building, the Common Areas
or any other portion of the Project by Tenant, its agents, employees,
subtenants, assignees, licensees, contractors or invitees (collectively,
“Tenant’s Parties”), without the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion. Upon the
expiration or earlier termination of this Lease, Tenant agrees to promptly
remove from the Premises, the Building and the Project, at its sole cost and
expense, any and all Hazardous Materials, including any equipment or systems
containing Hazardous Materials which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises, the Building and/or
the Project or any portion thereof by Tenant or any of Tenant’s Parties. To the
fullest extent permitted by law, Tenant agrees to promptly indemnify, protect,
defend and hold harmless Landlord and Landlord’s partners, officers, directors,
employees, agents, successors and assigns (collectively,

-7-

--------------------------------------------------------------------------------

“Landlord Indemnified Parties”) from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Project and which are caused or
permitted by Tenant or any of Tenant’s Parties. Tenant agrees to promptly notify
Landlord of any release of Hazardous Materials in the Premises, the Building or
any other portion of the Project which Tenant becomes aware of during the Term
of this Lease, whether caused by Tenant or any other persons or entities. In the
event of any release of Hazardous Materials caused or permitted by Tenant or any
of Tenant’s Parties, Landlord shall have the right, but not the obligation, to
cause Tenant , at Tenant's sole cost and expense, to immediately take all steps
Landlord deems necessary or appropriate to remediate such release and prevent
any similar future release to the satisfaction of Landlord and Landlord's
mortgagee(s). At all times during the Term of this Lease, Landlord will have the
right, but not the obligation, to enter upon the Premises to inspect,
investigate, sample and/or monitor the Premises to determine if Tenant is in
compliance with the terms of this Lease regarding Hazardous Materials. Tenant
will, upon the request of Landlord or any mortgagee at any time during which
Tenant is in default under this Lease, cause to be performed an environmental
audit of the Premises at Tenant’s expense by an established environmental
consulting firm reasonably acceptable to Landlord and Landlord’s mortgagee(s).
As used in this Lease, the term “Hazardous Materials” shall mean and include any
hazardous or toxic materials, substances or wastes as now or hereafter
designated under any Environmental Laws, including, without limitation,
asbestos, petroleum, petroleum hydrocarbons and petroleum based products, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs"\”), and freon
and other chlorofluorocarbons. The provisions of this Section 6.4 will survive
the expiration or earlier termination of this Lease.

7.     Payments and Notices. All rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in
Section 1.1 of the Summary, or to such other persons and/or at such other places
as Landlord may hereafter designate in writing. Any notice required or permitted
to be given hereunder must be in writing and may be given by personal delivery
(including delivery by nationally recognized overnight courier or express
mailing service), facsimile transmission sent by a machine capable of confirming
transmission receipt, with a hard copy of such notice delivered no later than
one (1) business day after facsimile transmission by another method specified in
this Section 7, or by registered or certified mail, postage prepaid, return
receipt requested, addressed to Tenant at the address(es) designated in Section
1.2 of the Summary, or to Landlord at the address designated in Section 1.1 of
the Summary. Either party may, by prior written notice to the other, specify a
different address for notice purposes. Notice given in the foregoing manner
shall be deemed given (i) upon confirmed transmission if sent by facsimile
transmission, provided such transmission is prior to 5:00 p.m. on a business day
(if such transmission is after 5:00 p.m. on a business day or is on a
non-business day, such notice will be deemed given on the following business
day), (ii) when actually received or refused by the party to whom sent if
delivered by a carrier or personally served or (iii) if mailed, on the day of
actual delivery or refusal as shown by the certified mail return receipt or the
expiration of three (3) business days after the day of mailing, whichever first
occurs. For purposes of this Section 7, a “business day” is Monday through
Friday, excluding holidays observed by the United States Postal Service.

8.     Brokers. Landlord has entered into an agreement with the real estate
broker specified in Section 1.13 of the Summary as representing Landlord
(“Landlord’s Broker”), and Landlord shall pay any commissions or fees that are
payable to Landlord's Broker with respect to this Lease in accordance with the
provisions of a separate commission contract. Landlord shall have no further or
separate obligation for payment of commissions or fees to any other real estate
broker, finder or intermediary. Tenant represents that it has not had any
dealings with any real estate broker, finder or intermediary with respect to
this Lease, other than Landlord’s Broker and the broker specified in Section
1.13 of the Summary as representing Tenant (“Tenant’s Broker”). Any commissions
or fees payable to Tenant's Broker with respect to this Lease shall be paid
exclusively by Landlord’s Broker. Each party represents and warrants to the
other, that, to its knowledge, no other broker, agent or finder (a) negotiated
or was instrumental in negotiating or consummating this Lease on its behalf, and
(b) is or might be entitled to a commission or compensation in connection with
this Lease. Tenant shall indemnify, protect, defend (by counsel reasonably
approved in writing by Landlord) and hold Landlord harmless from and against any
and all claims, judgments, suits, causes of action, damages, losses, liabilities
and expenses (including attorneys' fees and court costs) resulting from any
breach by Tenant of the foregoing representation, including, without limitation,
any claims that may be asserted against Landlord by any broker, agent or finder
undisclosed by Tenant herein. Landlord shall indemnify, protect, defend (by
counsel reasonably approved in writing by Tenant) and hold Tenant harmless from
and against any and all claims, judgments, suits, causes of action, damages,
losses, liabilities and expenses (including attorneys' fees and court costs)
resulting from any breach by Landlord of the foregoing representation,
including, without limitation, any claims that may be asserted against Tenant by
any broker, agent or finder undisclosed by Landlord herein. The foregoing
indemnities shall survive the expiration or earlier termination of this Lease.

9.     Surrender; Holding Over.

9.1     Surrender of Premises. Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises to Landlord, and
exclusive possession of the Premises to Landlord broom clean and in first-class
condition and repair, reasonable wear and tear excepted, with all of Tenant's
personal property (and those items, if any, of Tenant Improvements and Tenant
Changes identified by Landlord pursuant to Section 12.2 below) removed therefrom
and all damage caused by such removal repaired, as required pursuant to Sections
12.2 and 12.3 below. If, for any reason, Tenant fails to surrender the Premises
on the expiration or earlier termination of this Lease (including upon the
expiration of any subsequent month-to-month tenancy consented to by Landlord
pursuant to Section 9.2 below), with such removal and repair obligations
completed, then, in addition to the provisions of Section 9.3 below and
Landlord’s rights and remedies under Section 12.4 and the other provisions of
this Lease, Tenant shall indemnify, protect, defend (by counsel approved in
writing by Landlord) and hold Landlord harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from such failure
to surrender, including, without limitation, any claim made by any succeeding
tenant based thereon. The foregoing indemnity shall survive the expiration or
earlier termination of this Lease.

-8-

--------------------------------------------------------------------------------

9.2     Hold Over With Landlord’s Consent. If, with Landlord’s express written
consent, Tenant remains in possession of the Premises after the expiration or
earlier termination of the Lease Term, Tenant shall become a tenant from
month-to-month upon the terms and conditions set forth in this Lease (including
Tenant’s obligation to pay all Excess Expenses and any other additional rent
under this Lease), but at a Monthly Basic Rent equal to the greater of: (a) one
hundred fifty percent (150%) of the Monthly Basic Rent applicable to the
Premises immediately prior to the date of such expiration or earlier
termination; or (b) one hundred fifty percent (150%) of the prevailing market
rate (as reasonably determined by Landlord) for the Premises in effect on the
date of such expiration or earlier termination. Tenant shall pay an entire
month’s Monthly Basic Rent calculated in accordance with this Section 9.2 for
any portion of a month it holds over and remains in possession of the Premises
pursuant to this Section 9.2. This Section 9.2 shall not be construed to create
any expressed or implied right to holdover beyond the expiration of the Lease
Term or any extension thereof.

9.3     Hold Over Without Landlord's Consent. If Tenant holds over after the
expiration or earlier termination of the Lease Term without the express written
consent of Landlord, then, in addition to all other remedies available to
Landlord, Tenant shall become a tenant at sufferance only, upon the terms and
conditions set forth in this Lease so far as applicable (including Tenant's
obligation to pay all Excess Expenses and any other additional rent under this
Lease), but at a Monthly Basic Rent equal to the greater of: (a) one hundred
fifty percent (150%) of the Monthly Basic Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination; or (b)
one hundred fifty percent (150%) of the prevailing market rate (as reasonably
determined by Landlord) for the Premises in effect on the date of such
expiration or earlier termination. Acceptance by Landlord of rent after such
expiration or earlier termination shall not constitute a consent to a hold over
hereunder or result in an extension of this Lease. Tenant shall pay an entire
month's Monthly Basic Rent calculated in accordance with this Section 9.3 for
any portion of a month it holds over and remains in possession of the Premises
pursuant to this Section 9.3.

9.4     No Effect on Landlord's Rights. The foregoing provisions of this Section
9 are in addition to, and do not affect, Landlord’s right of re-entry or any
other rights of Landlord hereunder or otherwise provided by law or equity.

10.     Taxes on Tenant's Property. Tenant shall be liable for, and shall pay
before delinquency, all taxes and assessments (real and personal) levied against
(a) any personal property or trade fixtures placed by Tenant in or about the
Premises (including any increase in the assessed value of the Premises based
upon the value of any such personal property or trade fixtures); and (b) any
Tenant Improvements or alterations in the Premises (whether installed and/or
paid for by Landlord or Tenant) to the extent such items are assessed at a
valuation higher than the valuation at which tenant improvements conforming to
the Building's standard tenant improvements are assessed. If any such taxes or
assessments are levied against Landlord or Landlord’s property, Landlord may,
after written notice to Tenant, pay such taxes and assessments, and Tenant shall
reimburse Landlord therefor within ten (10) days after demand by Landlord.

11.     Condition of Premises; Repairs.

11.1     Condition of Premises. Tenant acknowledges and agrees that it has had
an opportunity to inspect the Premises, the Building, the Site and the Project,
and finds the same in satisfactory condition and repair. Tenant accepts the
Premises, the Building, the Site and the Project in their “then as-is” condition
as of the date hereof. Tenant also acknowledges that, except as otherwise
expressly set forth in this Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises, the
Building, the Site or the Project or their condition, or with respect to the
suitability thereof for the conduct of Tenant’s business. The taking of
possession of the Premises by Tenant shall conclusively establish that the
Project, the Site, the Premises, the Tenant Improvements therein, the Building
and the Common Areas were at such time complete and in good, sanitary and
satisfactory condition and repair with all work required to be performed by
Landlord, if any, pursuant to Exhibit “C” completed and without any obligation
on Landlord’s part to make any alterations, upgrades or improvements thereto.

11.2     Landlord's Repair Obligations. Subject to Section 18.1 and 18.2 of this
Lease, Landlord shall, as part of the Operating Expenses, repair, maintain and
replace, as necessary (a) the Building shell and other structural portions of
the Building (including the roof and foundations), (b) the basic heating,
ventilating, air conditioning (“HVAC”), sprinkler and electrical systems within
the Building core and standard conduits, connections and distribution systems
thereof within the Premises (but not any above standard improvements installed
in the Premises such as, for example, but by way of limitation, custom lighting,
special or supplementary HVAC or plumbing systems or distribution extensions,
special or supplemental electrical panels or distribution systems, or kitchen or
restroom facilities and appliances to the extent such facilities and appliances
are intended for the exclusive use of Tenant), and (c) the Common Areas;
provided, however, to the extent such maintenance, repairs or replacements are
required as a result of any act, neglect, fault or omission of Tenant or any of
Tenant’s agents, employees, contractors, licensees or invitees, Tenant shall pay
to Landlord, as additional rent, the costs of such maintenance, repairs and
replacements. Landlord shall not be liable to Tenant for failure to perform any
such maintenance, repairs or replacements, unless Landlord shall fail to make
such maintenance, repairs or replacements and such failure shall continue for an
unreasonable time following written notice from Tenant to Landlord of the need
therefor. Without limiting the foregoing, Tenant waives the right to make
repairs at Landlord's expense under any law, statute or ordinance now or
hereafter in effect (including the provisions of California Civil Code Section
1942 and any successive sections or statutes of a similar nature).

11.3     Tenant’s Repair Obligations. Except for Landlord’s obligations
specifically set forth in Sections 11.1, 11.2, 16.1, 18.1 and 19.2 hereof,
Tenant shall at all times and at Tenant's sole cost and expense, keep, maintain,
clean, repair, preserve and replace, as necessary, the Premises and all parts
thereof including, without limitation, all Tenant Improvements, Tenant Changes,
utility meters, all special or supplemental HVAC systems, electrical systems,
pipes and conduits, located within the Premises, all fixtures, furniture and
equipment, Tenant’s storefront (if any), Tenant’s signs, locks, closing devices,
security devices, windows, window sashes, casements and frames, floors and floor
coverings, shelving, kitchen and/or restroom facilities and appliances located
within the Premises to the extent such facilities and appliances are intended
for the exclusive use of Tenant, if any, custom lighting, and any alterations,
additions and other

-9-

--------------------------------------------------------------------------------

property located within the Premises in first-class condition and repair,
reasonable wear and tear excepted. Tenant shall replace, at its expense, any and
all plate and other glass in and about the Premises which is damaged or broken
from any cause whatsoever except due to the gross negligence or willful
misconduct of Landlord, its agents or employees and not covered by insurance
maintained, or required to be maintained, by Tenant hereunder. Such maintenance
and repairs shall be performed with due diligence, lien-free and in a
first-class and workmanlike manner, by licensed contractor(s) which are selected
by Tenant and approved by Landlord, which approval Landlord shall not
unreasonably withhold or delay. Except as otherwise expressly provided in this
Lease, Landlord shall have no obligation to alter, remodel, improve, repair,
renovate, redecorate or paint all or any part of the Premises.

12.     Alterations.

12.1     Tenant Changes; Conditions. After installation of the initial Tenant
Improvements for the Premises pursuant to Exhibit “C”, Tenant may, at its sole
cost and expense, make alterations, additions, improvements and decorations to
the Premises (collectively, “Tenant Changes”) subject to and upon the following
terms and conditions:

(a) Notwithstanding any provision in this Section 12 to the contrary, Tenant is
absolutely prohibited from making any alterations, additions, improvements or
decorations which: (i) affect any area outside the Premises; (ii) affect the
Building's structure, equipment, services or systems, or the proper functioning
thereof, or Landlord's access thereto; (iii) affect the outside appearance,
character or use of the Project, the Building or the Common Areas; (iv) weaken
or impair the structural strength of the Building; (v) in the reasonable opinion
of Landlord, lessen the value of the Project or Building; or (vi) will violate
or require a change in any occupancy certificate applicable to the Premises.


(b) Before proceeding with any Tenant Change which is not otherwise prohibited
in Section 12.1(a) above, Tenant must first obtain Landlord's written approval
thereof (including approval of all plans, specifications and working drawings
for such Tenant Change), which approval shall not be unreasonably withheld.
However, Landlord’s prior approval shall not be required for any Tenant Change
which satisfies the following conditions (hereinafter a “Pre-Approved Change”):
(i) the costs of such Tenant Change does not exceed One Thousand Five Hundred
Dollars ($1,500.00) individually; (ii) the costs of such Tenant Change when
aggregated with the costs of all other Tenant Changes made by Tenant during the
Term of this Lease do not exceed Ten Thousand Dollars ($10,000.00); (iii) Tenant
delivers to Landlord final plans, specifications and working drawings for such
Tenant Change at least ten (10) days prior to commencement of the work thereof;
(iv) the Tenant Change is not prohibited in Section 12.1(a) above; (v) the
Tenant Change does not require a building permit; and (v) Tenant and such Tenant
Change otherwise satisfy all other conditions set forth in this Section 12.1.


(c) After Landlord has approved the Tenant Changes and the plans, specifications
and working drawings therefor (or is deemed to have approved the Pre-Approved
Changes as set forth in Section 12.1(b) above), Tenant shall: (i) enter into an
agreement for the performance of such Tenant Changes with such contractors and
subcontractors selected by Tenant and approved by Landlord, which approval shall
not be unreasonably withheld or delayed; (ii) before proceeding with any Tenant
Change (including any Pre-Approved Change), provide Landlord with ten (10) days’
prior written notice thereof; and (iii) pay to Landlord, within ten (10) days
after written demand, the costs of any increased insurance premiums incurred by
Landlord to include such Tenant Changes in the fire and extended coverage
insurance obtained by Landlord pursuant to Section 21 below, if Landlord elects
in writing to insure such Tenant Changes. Landlord shall not be required to
include the Tenant Changes under such insurance. If such Tenant Changes are not
included in Landlord's insurance, Tenant shall insure the Tenant Changes under
its casualty insurance pursuant to Section 20.1(a) below. In addition, before
proceeding with any Tenant Change, Tenant's contractors shall obtain, on behalf
of Tenant and at Tenant’s sole cost and expense: (A) all necessary governmental
permits and approvals for the commencement and completion of such Tenant Change;
and (B) a completion and lien indemnity bond, or other surety, satisfactory to
Landlord for such Tenant Change. Landlord’s approval of any contractor(s) and
subcontractor(s) of Tenant shall not release Tenant or any such contractor(s)
and/or subcontractor(s) from any liability for any conduct or acts of such
contractor(s) and/or subcontractor(s).


(d) Tenant shall pay to Landlord, as additional rent, the reasonable costs of
Landlord's engineers and other consultants (but not Landlord’s on-site
management personnel) for review of all plans, specifications and working
drawings for the Tenant Changes and for the incorporation of such Tenant Changes
in the Landlord's master Building drawings, within ten (10) business days after
Tenant’s receipt of invoices either from Landlord or such consultants together
with (in any event) an administrative charge of five percent (5%) of the actual
costs of such work. In addition to such costs, Tenant shall pay to Landlord,
within ten (10) business days after completion of any Tenant Change, the actual,
reasonable costs incurred by Landlord for services rendered by Landlord’s
management personnel and engineers to coordinate and/or supervise any of the
Tenant Changes to the extent such services are provided in excess of or after
the normal on-site hours of such engineers and management personnel.


(e) All Tenant Changes shall be performed: (i) in accordance with the approved
plans, specifications and working drawings; (ii) lien-free and in a first-class
workmanlike manner; (iii) in compliance with all laws, rules, regulations of all
governmental agencies and authorities including, without limitation, the
provisions of Title III of the Americans with Disabilities Act of 1990; (iv) in
such a manner so as not to interfere with the occupancy of any other tenant in
the Project or Building, nor impose any additional expense upon nor delay
Landlord in the maintenance and operation of the Project or Building; and (v) at
such times, in such manner and subject to such rules and regulations as Landlord
may from time to time reasonably designate.


-10-

--------------------------------------------------------------------------------

(f) Throughout the performance of the Tenant Changes, Tenant shall obtain, or
cause its contractors to obtain, workers compensation insurance and general
liability insurance in compliance with the provisions of Section 20 of this
Lease.


12.2     Removal of Tenant Changes and Tenant Improvements. All Tenant Changes
and the initial Tenant Improvements in the Premises (whether installed or paid
for by Landlord or Tenant), shall become the property of Landlord and shall
remain upon and be surrendered with the Premises at the end of the Term of this
Lease; provided, however, Landlord may, by written notice delivered to Tenant at
any time prior to the date which is thirty (30) days before the expiration of
the Lease Term (or immediately upon any sooner termination of this Lease)
identify those items of the Tenant Improvements and Tenant Changes (including,
but not limited to, any voice and data cabling or other wiring and any pipes
installed by Tenant in the Building) which Landlord shall require Tenant to
remove at the end of the Term of this Lease. If Landlord requires Tenant to
remove any such items as described above, Tenant shall, at its sole cost, remove
the identified items on or before the expiration or sooner termination of this
Lease and repair any damage to the Premises caused by such removal (or, at
Landlord's option, shall pay to Landlord all of Landlord's costs of such removal
and repair).

12.3     Removal of Personal Property. All articles of personal property owned
by Tenant or installed by Tenant at its expense in the Premises (including
business and trade fixtures, furniture and moveable partitions) shall be, and
remain, the property of Tenant, and shall be removed by Tenant from the
Premises, at Tenant’s sole cost and expense, on or before the expiration or
sooner termination of this Lease. Tenant shall promptly repair any damage caused
by such removal.

12.4     Tenant’s Failure to Remove. If Tenant fails to remove by the expiration
or sooner termination of this Lease all of its personal property, or any items
of Tenant Improvements or Tenant Changes identified by Landlord for removal
pursuant to Section 12.2 above, or if Tenant fails to comply with its
obligations under Section 12.3, Landlord may, at its option, treat such failure
as a hold over pursuant to Section 9.3 above, and/or may (without liability to
Tenant for loss thereof, at Tenant's sole cost and in addition to Landlord's
other rights and remedies under this Lease, at law or in equity: (a) remove and
store such items in accordance with applicable law; and/or (b) upon ten (10)
days’ prior notice to Tenant, sell all or any such items at private or public
sale for such price as Landlord may obtain as permitted under applicable law.
Landlord shall apply the proceeds of any such sale to any amounts due to
Landlord under this Lease from Tenant (including Landlord's attorneys’ fees and
other costs incurred in the removal, storage and/or sale of such items), with
any remainder to be paid to Tenant.

13.     Liens. Tenant shall not permit any mechanic’s, materialmen’s or other
liens to be filed against all or any part of the Project, the Site, the Building
or the Premises, nor against Tenant’s leasehold interest in the Premises, by
reason of or in connection with any repairs, alterations, improvements or other
work contracted for or undertaken by Tenant or any other act or omission of
Tenant or any Tenant Parties. Tenant shall, at Landlord’s request, provide
Landlord with enforceable, unconditional and final lien releases (and other
evidence reasonably requested by Landlord to demonstrate protection from liens)
from all persons furnishing labor and/or materials with respect to the Premises.
Landlord shall have the right at all reasonable times to post on the Premises
and record any notices of non-responsibility which it deems necessary for
protection from such liens. If any such liens are filed, Tenant shall, at its
sole cost, immediately cause such lien to be released of record or bonded to
Landlord’s reasonable satisfaction so that it no longer affects title to the
Project, the Site, the Building or the Premises. If Tenant fails to cause such
lien to be so released or bonded within twenty (20) days after filing thereof,
Landlord may, without waiving its rights and remedies based on such breach, and
without releasing Tenant from any of its obligations, cause such lien to be
released by any means it shall deem proper, including payment in satisfaction of
the claim giving rise to such lien. Tenant shall pay to Landlord within five (5)
days after receipt of invoice from Landlord, any sum paid by Landlord to remove
such liens, together with interest at the Interest Rate from the date of such
payment by Landlord. NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE
FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR
TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’
OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR
AFFECT THE INTEREST OF LANDLORD IN THE PREMISES.

14.     Assignment and Subletting.

14.1     Restriction on Transfer. Except as otherwise expressly provided in this
Section 14, Tenant shall not, without the prior written consent of Landlord,
which consent Landlord will not unreasonably withhold, assign this Lease or any
interest herein or sublet the Premises or any part thereof, or permit the use or
occupancy of the Premises by any party other than Tenant (any such assignment,
encumbrance, sublease, license or the like shall sometimes be referred to as a
“Transfer”). In no event may Tenant encumber or hypothecate this Lease. Any
Transfer without Landlord's consent (except for a Permitted Transfer pursuant to
Section 14.2 below) shall constitute a default by Tenant under this Lease, and
in addition to all of Landlord’s other remedies at law, in equity or under this
Lease, such Transfer shall be voidable at Landlord’s election. In addition, this
Lease shall not, nor shall any interest of Tenant herein, be assignable by
operation of law without the written consent of Landlord. For purposes of this
Section 14, other than with respect to a Permitted Transfer under Section 14.2
and transfers of stock of Tenant if Tenant is a publicly-held corporation and
such stock is transferred publicly over a recognized security exchange or
over-the-counter market, if Tenant is a corporation, partnership or other
entity, any transfer, assignment, encumbrance or hypothecation of twenty-five
percent (25%) or more (individually or in the aggregate) of any stock or other
ownership interest in such entity, and/or any transfer, assignment,
hypothecation or encumbrance of any controlling ownership or voting interest in
such entity, shall be deemed an assignment of this Lease and shall be subject to
all of the restrictions and provisions contained in this Section 14.

14.2     Permitted Controlled Transfers. Notwithstanding the provisions of
Sections 14.1 above to the contrary, Tenant may assign this Lease or sublet the
Premises or any portion thereof (herein, a “Permitted Transfer”), without
Landlord’s consent and without extending any sublease or termination option to
Landlord, to any corporation which controls, is

-11-

--------------------------------------------------------------------------------

controlled by or is under common control with Tenant, or to any corporation
resulting from a merger or consolidation with Tenant, or to any person or entity
which acquires all the assets of Tenant’s business as a going concern, provided
that: (a) at least twenty (20) days prior to such assignment or sublease, Tenant
delivers to Landlord the financial statements and other financial and background
information of the assignee or sublessee described in Section 14.3 below; (b) if
an assignment, the assignee assumes, in full, the obligations of Tenant under
this Lease (or if a sublease, the sublessee of a portion of the Premises or Term
assumes, in full, the obligations of Tenant with respect to such portion); (c)
the financial net worth of the assignee or sublessee equals or exceeds that of
Tenant as of the date of execution of this Lease; (d) Tenant remains fully
liable under this Lease; (e) the use of the Premises under Section 6 remains
unchanged; and (f) such transaction is not entered into as a subterfuge to avoid
the restrictions and provisions of this Lease.

14.3     Landlord’s Options. If at any time or from time to time during the Term
Tenant desires to effect a Transfer, Tenant shall deliver to Landlord, at least
thirty (30) days prior to the date Tenant desires the Transfer to be effective
(“Transfer Date”), written notice (“Transfer Notice”) setting forth the Transfer
Date, the terms and provisions of the proposed Transfer, the identity of the
proposed assignee, sublessee or other transferee (sometimes referred to
hereinafter as a “Transferee”), and any ownership or commercial relationship
between Tenant and the proposed Transferee. Tenant shall also deliver to
Landlord with the Transfer Notice, a current financial statement and financial
statements for the preceding two (2) years of the Transferee which have been
certified or audited by a reputable independent accounting firm acceptable to
Landlord, and such other information concerning the business background and
financial condition of the proposed Transferee as Landlord may reasonably
request. Except with respect to a Permitted Transfer, Landlord shall have the
option, exercisable by written notice delivered to Tenant within thirty (30)
days after Landlord's receipt of the Transfer Notice, such financial statements
and other information requested by Landlord, either to:

(a) approve or disapprove such Transfer, which approval shall not be
unreasonably withheld; or


(b) sublet from Tenant that portion of the Premises which Tenant has requested
to sublease at the rental and on the other terms set forth in this Lease prorate
for the portion of the Premises to be sublet and for the term set forth in
Tenant’s Notice, or, in the case of an assignment or encumbrance, terminate this
Lease with respect to the entire Premises and recapture the Premises, which
termination shall be effective thirty (30) days after Tenant’s receipt of
Landlord’s notice.


If Landlord exercises its option to sublease any such space from Tenant
following Tenant's request for Landlord’s approval of the proposed sublease of
such space, (i) Landlord shall be responsible for the construction of any
partitions which Landlord reasonably deems necessary to separate such space from
the remainder of the Premises, and (ii) Landlord and any sub-subtenant or
assignee of Landlord with respect to such subleased space shall have the right
to use in common with Tenant all lavatories, corridors and lobbies which are
within the Premises and which are reasonably required for the use of such space.

14.4     Additional Conditions; Excess Rent. If for a Transfer other than a
Permitted Transfer Landlord does not exercise its sublease or termination option
and instead approves of the proposed Transfer pursuant to Section 14.3(a) above,
Tenant may enter into the proposed Transfer with such proposed Transferee
subject to the following further conditions:

(a) the Transfer shall be on the same terms set forth in the Transfer Notice
delivered to Landlord (if the terms have changed, Tenant must submit a revised
Transfer Notice to Landlord and Landlord shall have another twenty (20) days
after receipt thereof to make the election in Sections 14.3(a) or 14.3(b)
above);


(b) no Transfer shall be valid and no Transferee shall take possession of the
Premises until an executed counterpart of the assignment, sublease or other
instrument affecting the Transfer has been delivered to Landlord pursuant to
which the Transferee shall expressly assume all of Tenant’s obligations under
this Lease (or with respect to a sublease of a portion of the Premises or for a
portion of the Term, all of Tenant’s obligations applicable to such portion);


(c) no Transferee shall have a further right to assign, encumber or sublet,
except on the terms herein contained; and


(d) any rent or other economic consideration received by Tenant as a result of
such Transfer which exceeds, in the aggregate, (i) the total rent which Tenant
is obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased, but excluding any amortized
tenant improvement costs, if any), plus (ii) any reasonable brokerage
commissions, attorneys’ fees and moving costs actually paid by Tenant in
connection with such Transfer, shall be paid to Landlord within ten (10) days
after receipt thereof as additional rental under this Lease, without affecting
or reducing any other obligations of Tenant hereunder.


14.5     Reasonable Disapproval. Landlord and Tenant hereby acknowledge that
Landlord's disapproval of any proposed Transfer (other than a Permitted
Transfer) pursuant to Section 14.3(a) shall be deemed reasonably withheld if
based upon any reasonable factor, including, without limitation, any or all of
the following factors: (a) the proposed Transfer would result in more than two
subleases of portions of the Premises being in effect at any one time during the
Term; (b) the net effective rent payable by the Transferee (adjusted on a
rentable square foot basis) is less than the net effective rent then being
quoted by Landlord for new leases in the Building for comparable size space for
a comparable period of time; (c) the proposed Transferee is an existing tenant
of the Project or is negotiating with Landlord (or has negotiated with Landlord
in the last six (6) months) for space in the Project; (d) the proposed
Transferee is a governmental entity; (e) the portion of the Premises to be
sublet or assigned is irregular in shape with inadequate means of ingress and
egress; (f) the use of the Premises by the Transferee (i) is not permitted by
the use provisions in Section 6 hereof, or (ii) violates any exclusive use
granted by Landlord to another tenant in the Building; (g) the Transfer would
likely result in significant increase in the use of the parking areas or Common
Areas by the Transferee’s employees or visitors,

-12-

--------------------------------------------------------------------------------

and/or significantly increase the demand upon utilities and services to be
provided by Landlord to the Premises; (h) the Transferee does not have the
financial capability to fulfill the obligations imposed by the Transfer; or (i)
the Transferee is not in Landlord’s reasonable opinion of reputable or good
character or consistent with Landlord’s desired tenant mix. Notwithstanding any
contrary provision of this Lease, if Tenant or any proposed Transferee claims
that Landlord has unreasonably withheld or delayed its consent to a proposed
Transfer or otherwise has breached its obligations under this Section 14,
Tenant’s and such Transferee’s only remedy shall be to seek a declaratory
judgment and/or injunctive relief, and Tenant, on behalf of itself and, to the
extent permitted by law, such proposed Transferee waives all other remedies
against Landlord, including, without limitation, the right to seek monetary
damages or to terminate this Lease.

14.6     No Release. No Transfer shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the rent and to
perform all other obligations to be performed by Tenant hereunder. Landlord may
require that any Transferee remit directly to Landlord on a monthly basis, all
monies due Tenant by said Transferee, and each sublease shall provide that if
Landlord gives said sublessee written notice that Tenant is in default under
this Lease, said sublessee will thereafter make all payments due under the
sublease directly to or as directed by Landlord, which payments will be credited
against any payments due under this Lease. Tenant hereby irrevocably and
unconditionally assigns to Landlord all rents and other sums payable under any
sublease of the Premises; provided, however, that Landlord hereby grants Tenant
a license to collect all such rents and other sums so long as Tenant is not in
default under this Lease. Tenant shall, within ten (10) days after the execution
and delivery of any assignment or sublease, deliver a duplicate original copy
there of to Landlord. However, the acceptance of rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision hereof.
Consent by Landlord to one Transfer shall not be deemed consent to any
subsequent Transfer. In the event of default by any Transferee of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor. Landlord may consent to subsequent
assignments of the Lease or sublettings or amendments or modifications to the
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto and any such actions
shall not relieve Tenant of liability under this Lease.

14.7     Administrative and Attorneys’ Fees. If Tenant effects a Transfer or
requests the consent of Landlord to any Transfer, then Tenant shall, upon
demand, pay Landlord a non-refundable administrative fee of One Thousand Five
Hundred Dollars ($1,500.00), plus any reasonable attorneys’ and paralegal fees
and costs incurred by Landlord in connection with such Transfer or request for
consent (whether attributable to Landlord's in-house attorneys or paralegals or
otherwise). Acceptance of the One Thousand Five Hundred Dollar ($1,500.00)
administrative fee and/or reimbursement of Landlord’s attorneys’ and paralegal
fees shall in no event obligate Landlord to consent to any proposed Transfer.

14.8     Material Inducement. Tenant understands, acknowledges and agrees that
(a) Landlord's option to sublease from Tenant any space which Tenant proposes to
sublease or terminate this Lease upon any proposed assignment or encumbrance of
this Lease by Tenant as provided in Section 14.3(b) above rather than approve
the proposed sublease, assignment or encumbrance, and (b) Landlord’s right to
receive any excess consideration paid by a Transferee in connection with an
approved Transfer as provided in Section 14.4(d) above, are a material
inducement for Landlord's agreement to lease the Premises to Tenant upon the
terms and conditions herein set forth.

15.     Entry by Landlord. Landlord and its employees and agents shall at all
reasonable times have the right to enter the Premises to inspect the same, to
supply janitorial service and any other service required to be provided by
Landlord to Tenant under this Lease, to exhibit the Premises to prospective
lenders or purchasers (or during the last year of the Term, to prospective
tenants), to post notices of non-responsibility, and/or to alter, improve or
repair the Premises or any other portion of the Building or Project, all without
being deemed guilty of or liable for any breach of Landlord's covenant of quiet
enjoyment or any eviction of Tenant, and without abatement of rent. In
exercising such entry rights, Landlord shall endeavor to minimize, as reasonably
practicable, the interference with Tenant’s business, and shall provide Tenant
with reasonable advance written notice of such entry (except in emergency
situations and for scheduled services). For each of the foregoing purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the doors in, upon and about the Premises, excluding Tenant’s vaults and safes,
and Landlord shall have the means which Landlord may deem proper to open said
doors in an emergency in order to obtain entry to the Premises. Any entry to the
Premises obtained by Landlord by any of said means or otherwise shall not under
any circumstances be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction of Tenant from the Premises
or any portion thereof, or grounds for any abatement or reduction of rent and
Landlord shall not have any liability to Tenant for any damages or losses on
account of any such entry by Landlord except, subject to the provisions of
Section 22.1, to the extent of Landlord’s gross negligence or willful
misconduct.

16.     Utilities and Services.

16.1     Standard Utilities and Services. As long as Tenant has not committed an
uncured default under any of the provisions of this Lease, and subject to the
terms and conditions of this Lease, and the obligations of Tenant as set forth
hereinbelow, Landlord shall furnish or cause to be furnished to the Premises the
following utilities and services, the costs of which shall be included in
Operating Expenses, unless otherwise specified below (Landlord reserves the
right to adopt non-discriminatory modifications and additions to the following
provisions from time to time):

(a) Landlord shall make the elevator of the Building available for Tenant's
non-exclusive use, twenty-four (24) hours per day.


(b) Landlord shall furnish during the Business Hours for the Building specified
in Section 1.17 of the Summary (which Business Hours shall be subject to change
from time to time by Landlord, in Landlord’s reasonable discretion), heating,
ventilation and air conditioning (“HVAC”) for the Premises as required in
Landlord's judgment for the


-13-

--------------------------------------------------------------------------------

  comfortable and normal occupancy of the Premises. The cost of maintenance and
service calls to adjust and regulate the HVAC system shall be charged to Tenant
if the need for maintenance work results from either Tenant’s adjustment of room
thermostats or Tenant’s failure to comply with its obligations under this
Section 16, including keeping window coverings closed as needed. Such work shall
be charged at hourly rates equal to then-current journeyman's wages for HVAC
mechanics. If Tenant desires HVAC at any time other than during the Business
Hours for the Building, Landlord shall provide such “after-hours” usage after
advance reasonable request by Tenant, and Tenant shall pay to Landlord, as
additional rent (and not as part of the Operating Expenses) the cost, as fairly
determined by Landlord, of such after-hours usage (as well as the cost of any
HVAC used by Tenant in excess of what Landlord considers reasonable or normal),
including any minimum hour charges for after-hours requests and any special
start-up costs for after-hours services which requires a special start-up (such
as late evenings, weekends and holidays) together with an administrative fee of
five percent (5%) of the cost of such after-hours usage, which administrative
fee shall also be payable by Tenant to Landlord for the cost of any other
services provided by Landlord to Tenant that are not otherwise required to be
provided by Landlord to Tenant hereunder.


(c) Landlord shall furnish janitorial services to the Premises five (5) days per
week pursuant to janitorial and cleaning specifications as may be adopted by
Landlord from time to time. No person(s) other than those persons approved by
Landlord shall be permitted to enter the Premises for such purposes. Janitorial
service shall include ordinary dusting and cleaning by the janitor assigned to
do such work and shall not include cleaning of carpets or rugs, except normal
vacuuming, or moving of furniture, interior window cleaning, coffee or eating
area cleaning and other special services. Such additional services may be
rendered by Landlord pursuant to written agreement with Tenant as to the extent
of such services and the payment of the cost thereof. Janitorial service will
not be furnished on nights when rooms are occupied after 7:30 p.m. or to rooms
which are locked unless a key is furnished to the Landlord for use by the
janitorial contractor. Window cleaning shall be done only by Landlord, at such
time and frequency as determined by Landlord at Landlord’s sole discretion.
Tenant shall pay to Landlord the cost of removal of any of Tenant’s refuse and
rubbish to the extent that the same exceeds the refuse and rubbish usually
attendant upon the use of the Premises as offices.


(d) Landlord may, in Landlord’'s sole discretion, provide security service or
protection in the Building and/or the Project, in any manner deemed reasonable
by Landlord at Landlord’s sole discretion, from the Commencement Date throughout
the Term.


16.2     Tenant’s Obligations. Tenant shall control and be separately metered
for the electricity, gas, water, telephone for the Premises or other services
which are metered, chargeable or provided to the Premises, at Tenant’s sole cost
and expense. Tenant shall make all such payments directly to the utility
provider as and when bills are rendered. Should Tenant fail to pay such amounts,
Landlord shall have the right to pay the same on Tenant’s behalf and Tenant
shall reimburse Landlord for all costs and expenses incurred by Landlord in
conjunction with such payment within ten (10) days after demand therefor. All
such costs and expenses incurred by Landlord on Tenant's behalf shall be deemed
additional rent payable by Tenant and collectible by Landlord as such. At no
time shall use of electricity in the Premises exceed the capacity of existing
feeders and risers to or wiring in the Premises. Any risers or wiring to meet
Tenant’s excess electrical requirements shall, upon Tenant’s written request, be
installed by Landlord, at Tenant's sole cost, if, in Landlord’s reasonable
judgment, the same are necessary and shall not (i) cause permanent damage or
injury to the Project, the Building or the Premises, (ii) cause or create a
dangerous or hazardous condition, (iii) entail excessive or unreasonable
alterations, repairs or expenses, or (iv) interfere with or disturb other
tenants or occupants of the Building. Tenant shall cooperate fully at all times
with Landlord, and abide by all reasonable regulations and requirements which
Landlord may prescribe for the proper functioning and protection of the
Building’s services and systems. Tenant shall not use any apparatus or device
in, upon or about the Premises which may in any way increase the amount of
services or utilities usually furnished or supplied to the Premises or other
premises in the Building. In addition, Tenant shall not connect any conduit,
pipe, apparatus or other device to the Building’s water, waste or other supply
lines or systems for any purpose. Neither Tenant nor its employees, agents,
contractors, licensees or invitees shall at any time enter, adjust, tamper with,
touch or otherwise in any manner affect the mechanical installations or
facilities of the Building.

16.3     Failure to Provide Services. Landlord’s failure to furnish or delay in
furnishing any of the services described in Section 16.1 above when such failure
is caused by all or any of the following shall not result in any liability of
Landlord: (a) casualty, accident, breakage or repairs; (b) acts of terrorism,
strikes, lockouts or other labor disturbances or labor disputes of any such
character; (c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain
electricity, water or fuel, including due to shortages, blackouts or any other
cause; or (e) any other cause beyond Landlord's reasonable control. In addition,
in the event of the failure of any said utilities or services, Tenant shall not
be entitled to any abatement or reduction of rent (except as expressly provided
in Sections 18.3 and 19.2 if such failure is a result of a damage or taking
described therein), no eviction of Tenant shall result, and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services as set forth in this Section 16. In the event of any stoppage or
interruption of services or utilities, Landlord shall diligently attempt to
resume such services or utilities as promptly as practicable. Tenant hereby
waives the provisions of California Civil Code Section 1932(1) or any other
applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to an interruption, failure or
inability to provide any services.

17.     Indemnification and Exculpation.

17.1     Tenant’s Assumption of Risk and Waiver. Except to the extent such
matter is not covered by the insurance required to be maintained by Tenant under
this Lease and such matter is attributable to the gross negligence or willful

-14-

--------------------------------------------------------------------------------

misconduct of Landlord, its agents, employees or contractors Landlord shall not
be liable to Tenant, Tenant’s employees, agents or invitees for: (i) any damage
to property of Tenant, or of others, located in, on or about the Premises, nor
for (ii) the loss of or damage to any property of Tenant or of others by theft
or otherwise, (iii) any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, rain or leaks
from any part of the Premises or from the pipes, plumbing works or from the
roof, street or subsurface or from any other places or by dampness or by any
other cause of whatsoever nature, or (iv) any such damage caused by other
tenants or persons in the Project, occupants of adjacent property of the
Project, or the public, or caused by operations in construction of any private,
public or quasi-public work. Landlord shall in no event be liable to Tenant for
any consequential damages or for loss of revenue or income and Tenant waives any
and all claims for any such damages. Notwithstanding anything to the contrary
contained in this Section 17.1, all property of Tenant, its agents, employees
and invitees kept or stored on the Premises, whether leased or owned by any such
parties, shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by Tenant's insurance carriers.

17.2     Tenant’s Indemnification of Landlord. Tenant shall be liable for, and
shall indemnify, defend, protect and hold Landlord and the Landlord Indemnified
Parties harmless from and against, any and all claims, damages, judgments,
suits, causes of action, losses, liabilities and expenses, including attorneys’
fees and court costs (collectively, “Indemnified Claims”), arising or resulting
from (a) any occurrence at the Premises, unless caused by the gross negligence
or willful misconduct of Landlord or its agents, employees or contractors and
not covered by the insurance required to be maintained by Tenant under this
Lease, (b) any act or omission of Tenant or any of Tenant’s agents, employees,
contractors, subtenants, assignees, licensees or invitees (collectively, “Tenant
Parties”); (c) the use of the Premises and Common Areas and conduct of Tenant's
business by Tenant or any Tenant Parties, or any other activity, work or thing
done, permitted or suffered by Tenant or any Tenant Parties, in or about the
Premises, the Building or elsewhere on the Project; and/or (d) any default by
Tenant of any obligations on Tenant's part to be performed under the terms of
this Lease or the terms of any contract or agreement to which Tenant is a party
or by which it is bound, affecting this Lease or the Premises. The foregoing
indemnification shall include, but not be limited to, any injury to, or death
of, any person, or any loss of, or damage to, any property on the Premises, or
on adjoining sidewalks, streets or ways, or connected with the use, condition or
occupancy thereof, whether or not Landlord or its mortgagee has or should have
knowledge or notice of the defect or conditions causing or contributing to such
injury, death, loss or damage. In case any action or proceeding is brought
against Landlord or any Landlord Indemnified Parties by reason of any such
Indemnified Claims, Tenant, upon notice from Landlord, shall defend the same at
Tenant'’s expense by counsel approved in writing by Landlord, which approval
shall not be unreasonably withheld.

17.3     Reciprocal Indemnity. Notwithstanding any provisions of Lease Sections
17.1 and 17.2 to the contrary, Tenant shall not be required to indemnify and
hold Landlord harmless from any Indemnified Claims to any person, property or
entity resulting from the gross negligence or willful misconduct of Landlord or
its agents, contractors, servants, employees or licensees in connection with
Landlord's activities in the Building (except for damage to the Tenant
Improvements and Tenant’s personal property, fixtures, furniture and equipment
in the Premises, to the extent Tenant is required to obtain the requisite
insurance coverage pursuant to the Lease) or the Site. Landlord shall indemnify
and hold Tenant harmless from any such Indemnified Claims (but not including any
loss of business, loss of profits or other consequential damages); provided,
however, to the extent any damage or repair obligation is covered by insurance
obtained by Landlord as part of Operating Expenses, but is not covered by
insurance obtained by Tenant, then Tenant shall be relieved of its indemnity
obligation up to the amount of the insurance proceeds which Landlord is entitled
to receive. Tenant's agreement to indemnify and hold Landlord harmless pursuant
to Section 17.2 above and the exclusion from Tenant's indemnity and Landlord's
agreement to indemnify and hold Tenant harmless pursuant to this provision are
not intended to and shall not relieve any insurance carrier of its obligations
under policies required to be carried by Landlord or Tenant, respectively,
pursuant to the Lease to the extent that such policies cover the results of such
acts, omissions or willful misconduct.

17.4     Survival; No Release of Insurers. Tenant’s and Landlord’s
indemnification obligations under Sections 17.2 and 17.3 shall survive the
expiration or earlier termination of this Lease. Tenant’s covenants, agreements
and indemnification in Sections 17.1 and 17.2 above are not intended to and
shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant pursuant to the provisions of this Lease.

18.     Damage or Destruction.

18.1     Landlord’s Rights and Obligations. In the event the Premises or any
part of the Building is damaged by fire or other casualty to an extent not
exceeding twenty-five percent (25%) of the full replacement cost thereof, and
Landlord’s contractor estimates in a writing delivered to the parties that the
damage thereto is such that the Building and/or Premises may be repaired,
reconstructed or restored to substantially its condition immediately prior to
such damage within one hundred twenty (120) days from the date of such casualty,
and Landlord will receive insurance proceeds sufficient to cover the costs of
such repairs, reconstruction and restoration (including proceeds from Tenant
and/or Tenant’s insurance which Tenant is required to deliver to Landlord
pursuant to Section 18.2 below), then Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration and this
Lease shall continue in full force and effect. If, however, the Premises or any
other part of the Building is damaged to an extent exceeding twenty-five percent
(25%) of the full replacement cost thereof, or Landlord's contractor estimates
that such work of repair, reconstruction and restoration will require longer
than one hundred twenty (120) days to complete, or Landlord will not receive
insurance proceeds (and/or proceeds from Tenant, as applicable) sufficient to
cover the costs of such repairs, reconstruction and restoration, then Landlord
may elect to either:

(a) repair, reconstruct and restore the portion of the Building and Premises
damaged by such casualty (including the, to the extent of insurance proceeds
received from Tenant, the Tenant Improvements and the Tenant Changes), in which
case this Lease shall continue in full force and effect; or


-15-

--------------------------------------------------------------------------------

(b) terminate this Lease effective as of the date which is thirty (30) days
after Tenant’s receipt of Landlord's election to so terminate.


Under any of the conditions of this Section 18.1, Landlord shall give written
notice to Tenant of its intention to repair or terminate within the later of
sixty (60) days after the occurrence of such casualty, or fifteen (15) days
after Landlord's receipt of the estimate from Landlord’s contractor.

18.2     Tenant‘s Costs and Insurance Proceeds. In the event of any damage or
destruction of all or any part of the Premises, Tenant shall immediately: (a)
notify Landlord thereof; and (b) deliver to Landlord all insurance proceeds
received by Tenant with respect to the Tenant Improvements and Tenant Changes in
the Premises (excluding proceeds for Tenant’s furniture and other personal
property), whether or not this Lease is terminated as permitted in this Section
18, and Tenant hereby assigns to Landlord all rights to receive such insurance
proceeds. If, for any reason (including Tenant’s failure to obtain insurance for
the full replacement cost of the Tenant Improvements and any Tenant Changes
which Tenant is required to insure pursuant to Sections 12.1(c) and/or 20.1(a)
hereof), Tenant fails to receive insurance proceeds covering the full
replacement cost of such Tenant Improvements and Tenant Changes which are
damaged, Tenant shall be deemed to have self-insured the replacement cost of
such Tenant Improvements and Tenant Changes, and upon any damage or destruction
thereto, Tenant shall immediately pay to Landlord the full replacement cost of
such items, less any insurance proceeds actually received by Landlord from
Landlord’s or Tenant’s insurance with respect to such items.

18.3     Abatement of Rent. In the event that as a result of any such damage,
repair, reconstruction and/or restoration of the Premises or the Building,
Tenant is prevented from using, and does not use, the Premises or any portion
thereof, then the Monthly Basic Rent shall be abated or reduced, as the case may
be, during the period that Tenant continues to be so prevented from using and
does not use the Premises or portion thereof, in the proportion that the
rentable square feet of the portion of the Premises that Tenant is prevented
from using, and does not use, bears to the total rentable square feet of the
Premises. Notwithstanding the foregoing to the contrary, if the damage is due to
the negligence or willful misconduct of Tenant or any Tenant Parties, there
shall be no abatement of Monthly Basic Rent. Except for abatement of Monthly
Basic Rent as provided hereinabove, Tenant shall not be entitled to any
compensation or damages for loss of, or interference with, Tenant’s business or
use or access of all or any part of the Premises resulting from any such damage,
repair, reconstruction or restoration.

18.4     Inability to Complete. Notwithstanding anything to the contrary
contained in this Section 18, in the event Landlord is obligated or elects to
repair, reconstruct and/or restore the damaged portion of the Building or
Premises pursuant to Section 18.1 above, but is delayed from completing such
repair, reconstruction and/or restoration beyond the date which is six (6)
months after the date estimated by Landlord’s contractor for completion thereof
pursuant to Section 18.1, by reason of any causes beyond the reasonable control
of Landlord (including, without limitation, delays due to Force Majeure events
as defined in Section 32.15, and delays caused by Tenant or any Tenant Parties),
then Landlord may elect to terminate this Lease upon thirty (30) days' prior
written notice to Tenant.

18.5     Damage Near End of Term. In addition to its termination rights in
Sections 18.1 and 18.4 above, Landlord shall have the right to terminate this
Lease if any damage to the Building or Premises occurs during the last twelve
(12) months of the Term of this Lease and Landlord’s contractor estimates in a
writing delivered to the parties that the repair, reconstruction or restoration
of such damage cannot be completed within the earlier of (a) the scheduled
expiration date of the Lease Term, or (b) sixty (60) days after the date of such
casualty.

18.6     Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of any damage or
destruction. Accordingly, the parties hereby waive the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 (and any
successor statutes thereof permitting the parties to terminate this Lease as a
result of any damage or destruction).

19.     Eminent Domain.

19.1     Substantial Taking. Subject to the provisions of Section 19.4 below in
case the whole of the Premises, or such part thereof as shall substantially
interfere with Tenant's use and occupancy of the Premises as reasonably
determined by Landlord, shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, either party
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority.

19.2     Partial Taking; Abatement of Rent. In the event of a taking of a
portion of the Premises which does not substantially interfere with the conduct
of Tenant’s business, then, except as otherwise provided in the immediately
following sentence, neither party shall have the right to terminate this Lease
and Landlord shall thereafter proceed to make a functional unit of the remaining
portion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority), and rent shall be abated with respect
to the part of the Premises which Tenant shall be so deprived on account of such
taking. Notwithstanding the immediately preceding sentence to the contrary, if
any part of the Building or the Site shall be taken (whether or not such taking
substantially interferes with Tenant’s use of the Premises), Landlord may
terminate this Lease upon thirty (30) days’ prior written notice to Tenant.

19.3     Condemnation Award. Subject to the provisions of Section 19.4 below, in
connection with any taking of the Premises or Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord. Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any

-16-

--------------------------------------------------------------------------------

claim for bonus or excess value of this Lease); provided, however, if any
portion of the Premises is taken, Tenant shall be granted the right to recover
from the condemning authority (but not from Landlord) any compensation as may be
separately awarded or recoverable by Tenant for the taking of Tenant’s
furniture, fixtures, equipment and other personal property within the Premises,
for Tenant’s relocation expenses, and for any loss of goodwill or other damage
to Tenant’s business by reason of such taking.

19.4     Temporary Taking. In the event of a taking of the Premises or any part
thereof for temporary use, (a) this Lease shall be and remain unaffected thereby
and rent shall not abate, and (b) Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall perform its obligations under Section 9 with respect to surrender
of the Premises and shall pay to Landlord the portion of any award which is
attributable to any period of time beyond the Term expiration date. For purpose
of this Section 19.4, a temporary taking shall be defined as a taking for a
period of two hundred seventy (270) days or less.

19.5     Waiver of Termination Right. This Lease sets forth the terms and
conditions upon which this Lease may terminate in the event of a taking.
Accordingly, the parties waive the provisions of the California Code of Civil
Procedure Section 1265.130 and any successor or similar statutes permitting the
parties to terminate this Lease as a result of a taking.

20.     Tenant’s Insurance.

20.1     Types of Insurance. On or before the earlier of the Commencement Date
or the date Tenant occupies all or any portion of the Premises or commences or
causes to be commenced any work of any type in or on the Premises pursuant to
this Lease, and continuing during the entire Term, Tenant shall obtain and keep
in full force and effect, the following insurance:

(a) Special Form (fka All Risk) insurance, including fire and extended coverage,
sprinkler leakage (including earthquake sprinkler leakage), vandalism, malicious
mischief and earthquake and flood coverage upon property of every description
and kind owned by Tenant and located in the Premises or Building, or for which
Tenant is legally liable or installed by or on behalf of Tenant including,
without limitation, furniture, equipment and any other personal property, and
any Tenant Changes (and including the Tenant Improvements previously existing or
installed in the Premises), in an amount not less then the full replacement cost
thereof. In the event that there shall be a dispute as to the amount which
comprises full replacement cost, the decision of Landlord or the mortgagees of
Landlord shall be conclusive.


(b) Commercial general liability insurance coverage, on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, owner's protective coverage, contractual
liability (including Tenant's indemnification obligations under this Lease,
including Section 17 hereof), liquor liability (if Tenant serves alcohol on the
Premises), products and completed operations liability, and owned/non-owned auto
liability, with an initial combined single limit of liability of not less than
Two Million Dollars ($2,000,000.00). The limits of liability of such commercial
general liability insurance shall be increased every five (5) years during the
Term of this Lease to an amount reasonably required by Landlord.


(c) Worker's compensation in statutory amounts and employer's liability
insurance, with limits no less than One Million Dollars ($1,000,000.00) per
occurrence, covering all persons employed in connection with any work done on or
about the Premises for which claims for death or bodily injury could be asserted
against Landlord, Tenant or the Premises.


(d) Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises, Tenant’s parking areas or
to the Building as a result of such perils.


(e) Any other form or forms of insurance as Tenant or Landlord or the mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant would protect itself, but only to
the extent such risks and amounts are available in the insurance market at
commercially reasonable costs.


20.2     Requirements. Each policy required to be obtained by Tenant hereunder
shall: (a) be issued by insurers which are approved by Landlord and/or
Landlord's mortgagees and are authorized to do business in the state in which
the Building is located and are rated not less than financial class X, and not
less than policyholder rating A in the most recent version of Best's Key Rating
Guide (provided that, in any event, the same insurance company shall provide the
coverages described in Sections 20.1(a) and 20.1(d) above); (b) be in form
reasonably satisfactory from time to time to Landlord; (c) name Tenant as named
insured thereunder and shall name Landlord and, at Landlord’s request,
Landlord's mortgagees, ground lessors (if any) and managers of which Tenant has
been informed in writing, as additional insureds thereunder, all as their
respective interests may appear; (d) not have a deductible amount exceeding Five
Thousand Dollars ($5,000.00), which amount shall be deemed self-insured with
full waiver of subrogation); (e) specifically provide that the insurance
afforded by such policy for the benefit of Landlord and Landlord’s mortgagees
and ground lessors shall be primary, and any insurance carried by Landlord or
Landlord’s mortgagees and ground lessors shall be excess and non-contributing;
(f) contain an endorsement that the insurer waives its right to subrogation as
described in Section 22 below; (g) contain an undertaking by the insurer to
notify Landlord (and the mortgagees and ground lessors of Landlord who are named
as additional insureds) in writing not less than thirty (30) days prior to any
material change, reduction in coverage, cancellation or other termination
thereof; (h) contain a cross liability or severability of interest endorsement;
and (i) be in

-17-

--------------------------------------------------------------------------------

amounts sufficient at all times to satisfy any coinsurance requirements thereof.
Each such policy shall also provide that any loss otherwise payable thereunder
shall be payable notwithstanding (i) any act or omission of Landlord or Tenant
which might, absent such provision, result in a forfeiture of all or a part of
such insurance payment, (ii) the occupation or use of the Premises for purposes
more hazardous than permitted by the provisions of such policy, (iii) any
foreclosure or other action or proceeding taken by any mortgagee pursuant to any
provision of the mortgage upon the happening of a default thereunder, or (iv)
any change in title or ownership of the Premises. Tenant agrees to deliver to
Landlord, in no event later than the earlier of (i) the Commencement Date or
(ii) the date Tenant takes possession of all or any part of the Premises,
certified copies of each such insurance policy (or certificates from the
insurance company evidencing the existence of such insurance and Tenant’s
compliance with the foregoing provisions of this Section 20). Tenant shall cause
replacement policies or certificates to be delivered to Landlord not less than
thirty (30) days prior to the expiration of any such policy or policies. If any
such initial or replacement policies or certificates are not furnished within
the time(s) specified herein, Tenant shall be deemed to be in material default
under this Lease without the benefit of any additional notice or cure period
provided in Section 23.1 below, and Landlord shall have the right, but not the
obligation, to procure such policies and certificates at Tenant's expense.

20.3     Effect on Insurance. Tenant shall not do or permit to be done anything
which will (a) violate or invalidate any insurance policy maintained by Landlord
or Tenant hereunder, or (b) increase the costs of any insurance policy
maintained by Landlord pursuant to Section 21 or otherwise with respect to the
Building or the Project. If Tenant's occupancy or conduct of its business in, on
or about the Premises results in any increase in premiums for any insurance
carried by Landlord with respect to the Building or the Project, Tenant shall
pay such increase as additional rent within ten (10) days after being billed
therefor by Landlord. If any insurance coverage carried by Landlord pursuant to
Section 21 or otherwise with respect to the Building or the Project shall be
cancelled or reduced (or cancellation or reduction thereof shall be threatened)
by reason of the use or occupancy of the Premises by Tenant or by anyone
permitted by Tenant to be upon the Premises, and if Tenant fails to remedy such
condition within five (5) days after notice thereof, Tenant shall be deemed to
be in default under this Lease, without the benefit of any additional notice or
cure period specified in Section 23.1 below, and Landlord shall have all
remedies provided in this Lease, at law or in equity, including, without
limitation, the right (but not the obligation) to enter upon the Premises and
attempt to remedy such condition at Tenant’s cost.

21.     Landlord’s Insurance. During the Term, Landlord shall insure the
Building and the Premises (excluding, however, Tenant's furniture, equipment and
other personal property and the Tenant Improvements and any Tenant Changes)
against damage by fire and standard extended coverage perils and with vandalism
and malicious mischief endorsements, rental loss coverage, at Landlord's option,
earthquake damage coverage, and such additional coverage as Landlord deems
appropriate. Landlord shall also carry commercial general liability insurance,
in such reasonable amounts and with such reasonable deductibles as would be
carried by a prudent owner of a similar building in the State of California. At
Landlord's option, all such insurance may be carried under any blanket or
umbrella policies which Landlord has in force for other buildings and projects.
In addition, at Landlord's option, Landlord may elect to self-insure all or any
part of such required insurance coverage. Landlord may, but shall not be
obligated to, carry any other form or forms of insurance as Landlord or the
mortgagees or ground lessors of Landlord may reasonably determine is advisable.
The cost of insurance obtained by Landlord pursuant to this Section 21
(including self-insured amounts and deductibles) shall be included in Operating
Expenses.

22.     Waiver of Claims; Waiver of Subrogation.

22.1     Mutual Waiver of Parties. Landlord and Tenant hereby waive their rights
against each other with respect to any claims or damages or losses which are
caused by or result from (a) occurrences insured against under any insurance
policy carried by Landlord or Tenant (as the case may be) pursuant to the
provisions of this Lease and enforceable at the time of such damage or loss, or
(b) occurrences which would have been covered under any insurance required to be
obtained and maintained by Landlord or Tenant (as the case may be) under
Sections 20 and 21 of this Lease (as applicable) had such insurance been
obtained and maintained as required therein. The foregoing waivers shall be in
addition to, and not a limitation of, any other waivers or releases contained in
this Lease.

22.2     Waiver of Insurers. Each party shall cause each property and loss of
income insurance policy required to be obtained by it pursuant to Sections 20
and 21 to provide that the insurer waives all rights of recovery by way of
subrogation against either Landlord or Tenant, as the case may be, in connection
with any claims, losses and damages covered by such policy. If either party
fails to maintain property or loss of income insurance required hereunder, such
insurance shall be deemed to be self-insured with a deemed full waiver of
subrogation as set forth in the immediately preceding sentence.

23.     Tenant’s Default and Landlord’s Remedies.

23.1     Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default under this Lease by Tenant:

(a) the vacation or abandonment of the Premises by Tenant. “Abandonment” is
herein defined to include, but is not limited to, any absence by Tenant from the
Premises for five (5) business days or longer while in default of any other
provision of this Lease;


(b) the failure by Tenant to make any payment of rent or additional rent or any
other payment required to be made by Tenant hereunder, where such failure
continues for five (5) days after written notice thereof from Landlord that such
payment was not received;


-18-

--------------------------------------------------------------------------------

(c) the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 23.1(a) or (b) above, where such failure
shall continue for a period of thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion, which completion shall occur not later than sixty (60)
days from the date of such notice from Landlord;


(d) (i) the making by Tenant or any guarantor hereof of any general assignment
for the benefit of creditors, (ii) the filing by or against Tenant or any
guarantor hereof of a petition to have Tenant or any guarantor hereof adjudged a
bankrupt or a petition for reorganization or arrangement under any law relating
to bankruptcy (unless, in the case of a petition filed against Tenant or any
guarantor hereof, the same is dismissed within sixty (60) days), (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant's assets located at the Premises or of Tenant’s interest in this Lease or
of substantially all of guarantor’s assets, where possession is not restored to
Tenant or guarantor within sixty (60) days, or (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant's assets located at the
Premises or of substantially all of guarantor's assets or of Tenant's interest
in this Lease where such seizure is not discharged within sixty (60) days;


(e) any material representation or warranty made by Tenant or guarantor in this
Lease or any other document delivered in connection with the execution and
delivery of this Lease or pursuant to this Lease proves to be incorrect in any
material respect; and


(f) Tenant or guarantor shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution.


Any notice sent by Landlord to Tenant pursuant to this Section 23.1 shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161.

23.2     Landlord’s Remedies; Termination. In the event of any such default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder. In the event that
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant:

(a) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus


(b) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(c) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus


(d) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom including, but not limited to: unamortized Tenant Improvement costs;
attorneys’ fees; brokers’ commissions; the costs of refurbishment, alterations,
renovation and repair of the Premises; and removal (including the repair of any
damage caused by such removal) and storage (or disposal) of Tenant’s personal
property, equipment, fixtures, Tenant Changes, Tenant Improvements and any other
items which Tenant is required under this Lease to remove but does not remove.


As used in Sections 23.2(a) and 23.2(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in Section 1.14
of the Summary. As used in Section 23.2(c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

23.3     Landlord’s Remedies; Re-Entry Rights. In the event of any such default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed, stored and/or disposed
of pursuant to Section 12.4 of this Lease or any other procedures permitted by
applicable law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.3, and no acceptance of surrender of the Premises or
other action on Landlord's part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent jurisdiction.

23.4     Continuation of Lease. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.

23.5     Landlord’s Right to Perform. Except as specifically provided otherwise
in this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of rent. If Tenant shall fail to pay any sum of money (other than
Monthly Basic Rent) or perform any

-19-

--------------------------------------------------------------------------------

other act on its part to be paid or performed hereunder and such failure shall
continue for three (3) days with respect to monetary obligations (or ten (10)
days with respect to non-monetary obligations, except in case of emergencies, in
which such case, such shorter period of time as is reasonable under the
circumstances) after Tenant’s receipt of written notice thereof from Landlord,
Landlord may, without waiving or releasing Tenant from any of Tenant's
obligations, make such payment or perform such other act on behalf of Tenant.
All sums so paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such other acts shall be payable by Tenant to Landlord
within five (5) days after demand therefor as additional rent.

23.6     Interest. If any monthly installment of Rent or Operating Expenses, or
any other amount payable by Tenant hereunder is not received by Landlord by the
date when due, it shall bear interest at the Interest Rate set forth in Section
1.14 of the Summary from the date due until paid. All interest, and any late
charges imposed pursuant to Section 23.7 below, shall be considered additional
rent due from Tenant to Landlord under the terms of this Lease.

23.7     Late Charges. Tenant acknowledges that, in addition to interest costs,
the late payments by Tenant to Landlord of any Monthly Basic Rent or other sums
due under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such other costs include, without limitation, processing, administrative
and accounting charges and late charges that may be imposed on Landlord by the
terms of any mortgage, deed of trust or related loan documents encumbering the
Premises, the Building or the Project. Accordingly, if any monthly installment
of Monthly Basic Rent or Operating Expenses or any other amount payable by
Tenant hereunder is not received by Landlord by the due date thereof, Tenant
shall pay to Landlord an additional sum of ten percent (10%) of the overdue
amount as a late charge, but in no event more than the maximum late charge
allowed by law. The parties agree that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of any late
payment as hereinabove referred to by Tenant, and the payment of late charges
and interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant's default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

23.8     Intentionally Omitted.

23.9     Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Section 23 and elsewhere in this Lease (including
Section 28 below) shall be construed and held to be cumulative, and no one of
them shall be exclusive of the other, and Landlord shall have the right to
pursue any one or all of such remedies or any other remedy or relief which may
be provided by law or in equity, whether or not stated in this Lease. Nothing in
this Section 23 shall be deemed to limit or otherwise affect Tenant’s
indemnification of Landlord pursuant to any provision of this Lease.

23.10     Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future law to redeem any of the Premises or to have a continuance of this Lease
after termination of this Lease or of Tenant's right of occupancy or possession
pursuant to any court order or any provision hereof, and (ii) the benefits of
any present or future law which exempts property from liability for debt or for
distress for rent.

23.11     Costs Upon Default and Litigation. Tenant shall pay to Landlord and
its mortgagees as additional rent all the expenses incurred by Landlord or its
mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable
attorneys’ fees and expenses. If Landlord or its mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its mortgagees,
Tenant, at its expense, shall provide Landlord and/or its mortgagees with
counsel approved by Landlord and/or its mortgagees and shall pay all costs
incurred or paid by Landlord and/or its mortgagees in connection with such
litigation.

24.     Landlord’s Default. Landlord shall not be in default in the performance
of any obligation required to be performed by Landlord under this Lease unless
Landlord has failed to perform such obligation within thirty (30) days after the
receipt of written notice from Tenant specifying in detail Landlord’s failure to
perform; provided however, that if the nature of Landlord's obligation is such
that more than thirty (30) days are required for its performance, then Landlord
shall not be deemed in default if it commences such performance within such
thirty (30) day period and thereafter diligently pursues the same to completion.
Upon any such uncured default by Landlord, Tenant may exercise any of its rights
provided in law or at equity; provided, however: (a) Tenant shall have no right
to offset or abate rent in the event of any default by Landlord under this
Lease, except to the extent offset rights are specifically provided to Tenant in
this Lease; (b) Tenant shall have no right to terminate this Lease; (c) Tenant’s
rights and remedies hereunder shall be limited to the extent (i) Tenant has
expressly waived in this Lease any of such rights or remedies and/or (ii) this
Lease otherwise expressly limits Tenant’s rights or remedies, including the
limitation on Landlord's liability contained in Section 31 hereof, and (d) in no
event will Landlord be liable for consequential damages or loss of business
profits.

25.     Subordination. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any mortgagee of a mortgage or a beneficiary of a deed
of trust now or hereafter encumbering all or any portion of the Building or
Site, or any lessor of any ground or master lease now or hereafter affecting all
or any portion of the Building or Site, this Lease shall be subject and
subordinate at all times to such ground or master leases (and such extensions
and modifications thereof), and to the lien of such mortgages and deeds of trust
(as well as to any advances made thereunder and to all renewals, replacements,
modifications and extensions thereof). Notwithstanding the foregoing, Landlord
and any mortgagee and/or ground lessor of Landlord, as applicable, shall have
the right to subordinate or cause to be subordinated any or all ground or master
leases or the lien of any or all mortgages or deeds of trust to this Lease. In
the event that any ground or master lease terminates for any

-20-

--------------------------------------------------------------------------------

reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, at the election of Landlord’s successor in
interest, Tenant shall attorn to and become the tenant of such successor. Tenant
hereby waives its rights under any current or future law which gives or purports
to give Tenant any right to terminate or otherwise adversely affect this Lease
and the obligations of Tenant hereunder in the event of any such foreclosure
proceeding or sale. Tenant covenants and agrees to execute and deliver to
Landlord within ten (10) days after receipt of written demand by Landlord and in
the form reasonably required by Landlord, any additional documents evidencing
the priority or subordination of this Lease with respect to any such ground or
master lease or the lien of any such mortgage or deed of trust or Tenant’s
agreement to attorn. Should Tenant fail to sign and return any such documents
within said ten day period, Tenant shall be in default hereunder without the
benefit of any additional notice or cure periods specified in Section 23.1
above.

26.     Estoppel Certificate.

26.1     Tenant’s Obligations. Within ten (10) days following Landlord’s written
request, Tenant shall execute and deliver to Landlord an estoppel certificate,
in a form substantially similar to the form of Exhibit “F” attached hereto,
certifying: (a) the Commencement Date of this Lease; (b) that this Lease is
unmodified and in full force and effect (or, if modified, that this Lease is in
full force and effect as modified, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) that there are not, to the best of Tenant's knowledge,
any defaults under this Lease by either Landlord or Tenant, except as specified
in such certificate; and (e) such other matters as are reasonably requested by
Landlord. Any such estoppel certificate delivered pursuant to this Section 26.1
may be relied upon by any mortgagee, beneficiary, purchaser or prospective
purchaser of any portion of the Site, as well as their assignees.

26.2     Tenant’s Failure to Deliver. Tenant's failure to deliver such estoppel
certificate within such time shall constitute a default hereunder without the
applicability of the notice and cure periods specified in Section 23.1 above and
shall be conclusive upon Tenant that: (a) this Lease is in full force and effect
without modification, except as may be represented by Landlord; (b) there are no
uncured defaults in Landlord's or Tenant's performance (other than Tenant's
failure to deliver the estoppel certificate); and (c) not more than one (1)
month’s rental has been paid in advance. Tenant shall indemnify, defend (with
counsel reasonably approved by Landlord in writing) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) attributable to any failure by Tenant to timely deliver any such estoppel
certificate to Landlord pursuant to Section 26.1 above.

27.     Intentionally Omitted.

28.     Modification and Cure Rights of Landlord’s Mortgagees and Lessors.

28.1     Modifications. If, in connection with Landlord’s obtaining or entering
into any financing or ground lease for any portion of the Building or Site, the
lender or ground lessor shall request modifications to this Lease, Tenant shall,
within ten (10) days after request therefor, execute an amendment to this Lease
including such modifications, provided such modifications are reasonable, do not
increase the obligations of Tenant hereunder, or adversely affect the leasehold
estate created hereby or Tenant’s rights hereunder.

28.2     Cure Rights. In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgagee covering the Premises or ground lessor of Landlord
whose address shall have been furnished to Tenant, and shall offer such
beneficiary, mortgagee or ground lessor a reasonable opportunity to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant's rights
hereunder, by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure).

29.     Quiet Enjoyment. Landlord covenants and agrees with Tenant that, upon
Tenant performing all of the covenants and provisions on Tenant’s part to be
observed and performed under this Lease (including payment of rent hereunder),
Tenant shall have the right to use and occupy the Premises in accordance with
and subject to the terms and conditions of this Lease as against all persons
claiming by, through or under Landlord.

30.     Transfer of Landlord’s Interest. The term "Landlord" as used in this
Lease, so far as covenants or obligations on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time in question, of the fee title to, or a lessee’s interest in a ground lease
of, the Site. In the event of any transfer or conveyance of any such title or
interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all covenants and obligations on the part of
Landlord contained in this Lease accruing after the date of such transfer or
conveyance. Landlord and Landlord’s transferees and assignees shall have the
absolute right to transfer all or any portion of their respective title and
interest in the Site, the Building, the Premises and/or this Lease without the
consent of Tenant, and such transfer or subsequent transfer shall not be deemed
a violation on Landlord’s part of any of the terms and conditions of this Lease.

31.     Limitation on Landlord’s Liability. Notwithstanding anything contained
in this Lease to the contrary, the obligations of Landlord under this Lease
(including any actual or alleged breach or default by Landlord) do not
constitute personal obligations of the individual partners, directors, officers,
members or shareholders of Landlord or Landlord’s partners, and Tenant shall not
seek recourse against the individual partners, directors, officers, members or
shareholders of Landlord or against Landlord’s partners or any other persons or
entities having any interest in Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In addition, in
consideration of the benefits accruing hereunder to Tenant and notwithstanding
anything contained in this Lease to the contrary, Tenant hereby covenants and
agrees for itself and all of its successors and assigns that the liability of
Landlord for its obligations under

-21-

--------------------------------------------------------------------------------

this Lease (including any liability as a result of any actual or alleged
failure, breach or default hereunder by Landlord), shall be limited solely to,
and Tenant’s and its successors’ and assigns’ sole and exclusive remedy shall be
against, Landlord’s interest in the Building, and no other assets of Landlord.

32.     Miscellaneous.

32.1     Governing Law. This Lease shall be governed by, and construed pursuant
to, the laws of the State of California.

32.2     Successors and Assigns. Subject to the provisions of Section 30 above,
and except as otherwise provided in this Lease, all of the covenants, conditions
and provisions of this Lease shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, personal
representatives and permitted successors and assigns; provided, however, no
rights shall inure to the benefit of any Transferee of Tenant unless the
Transfer to such Transferee is made in compliance with the provisions of Section
14, and no options or other rights which are expressly made personal to the
original Tenant hereunder or in any rider attached hereto shall be assignable to
or exercisable by anyone other than the original Tenant under this Lease.

32.3     No Merger. The voluntary or other surrender of this Lease by Tenant or
a mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant's interest under any or all such
subleases.

32.4     Professional Fees. If either Landlord or Tenant should bring suit
against the other with respect to this Lease, including for unlawful detainer or
any other relief against the other hereunder, then all costs and expenses
incurred by the prevailing party therein (including, without limitation, its
actual appraisers’, accountants’, attorneys’ and other professional fees and
court costs), shall be paid by the other party.

32.5     Waiver. The waiver by either party of any breach by the other party of
any term, covenant or condition herein contained shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant and
condition herein contained, nor shall any custom or practice which may become
established between the parties in the administration of the terms hereof be
deemed a waiver of, or in any way affect, the right of any party to insist upon
the performance by the other in strict accordance with said terms. No waiver of
any default of either party hereunder shall be implied from any acceptance by
Landlord or delivery by Tenant (as the case may be) of any rent or other
payments due hereunder or any omission by the non-defaulting party to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect defaults other than as specified in said waiver.
The subsequent acceptance of rent hereunder by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant of any term, covenant or condition
of this Lease other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord's knowledge of such preceding breach at the
time of acceptance of such rent.

32.6     Terms and Headings. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. Words used in any gender
include other genders. The Section headings of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part hereof. Any deletion of language from this Lease prior to its execution by
Landlord and Tenant shall not be construed to raise any presumption, canon of
construction or implication, including, without limitation, any implication that
the parties intended thereby to state the converse of the deleted language.

32.7     Time. Time is of the essence with respect to performance of every
provision of this Lease in which time or performance is a factor. All references
in this Lease to “days” shall mean calendar days unless specifically modified
herein to be “business” days.

32.8     Prior Agreements; Amendments. This Lease (and the Exhibits attached
hereto) contain all of the covenants, provisions, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and any other
matter covered or mentioned in this Lease, and no prior agreement or
understanding, oral or written, express or implied, pertaining to the Premises
or any such other matter shall be effective for any purpose. No provision of
this Lease may be amended or added to except by an agreement in writing signed
by the parties hereto or their respective successors in interest. The parties
acknowledge that all prior agreements, representations and negotiations are
deemed superseded by the execution of this Lease to the extent they are not
expressly incorporated herein.

32.9     Separability. The invalidity or unenforceability of any provision of
this Lease (except for Tenant’s obligation to pay Monthly Basic Rent and Excess
Expenses under Sections 3 and 4 hereof) shall in no way affect, impair or
invalidate any other provision hereof, and such other provisions shall remain
valid and in full force and effect to the fullest extent permitted by law.

32.10     Recording. Except as otherwise provided in this Lease, neither this
Lease, nor any memorandum, affidavit or other writing with respect thereto,
shall be recorded by Tenant or by anyone acting through, under or on behalf of
Tenant, and the recording thereof in violation of this provision shall make this
Lease null and void at Landlord's election.

32.11     Exhibits. All Exhibits attached to this Lease are hereby incorporated
in this Lease as though set forth at length herein.

32.12     Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the rent payment herein stipulated shall be deemed to be
other than on account of the rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent or pursue any
other remedy provided in this Lease. Tenant agrees that each of the foregoing
covenants and agreements

-22-

--------------------------------------------------------------------------------

shall be applicable to any covenant or agreement either expressly contained in
this Lease or imposed by any statute or at common law.

32.13     Financial Statements. Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term but no more often
than once in any calendar year), Tenant shall deliver to Landlord a current
financial statement of Tenant and any guarantor of this Lease. Such statements
shall be prepared in accordance with generally acceptable accounting principles
and certified as true in all material respects by Tenant (if Tenant is an
individual) or by an authorized officer of Tenant (if Tenant is a corporation or
limited liability company) or a general partner of Tenant (if Tenant is a
partnership).

32.14     No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint venturer or a member of a joint enterprise with Tenant by reason of this
Lease.

32.15     Force Majeure. In the event that either party hereto shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reason of strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, governmental moratorium or other governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
fire, earthquake, flood or other natural disaster or other reason of a like
nature not the fault of the party delaying in performing work or doing acts
required under the terms of this Lease (but excluding delays due to financial
inability) (herein collectively, “Force Majeure Delays”), then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section 32.15 shall not apply to
nor operate to excuse Tenant from the payment of Monthly Basic Rent, Operating
Expenses, additional rent or any other payments strictly in accordance with the
terms of this Lease.

32.16     Counterparts. This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.

32.17     Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its partners, officers, directors,
employees, agents and attorneys, shall not intentionally and voluntarily
disclose the terms and conditions of this Lease to any newspaper or other
publication or any other tenant or apparent prospective tenant of the Building
or other portion of the Project, or real estate agent, either directly or
indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease.

32.18     Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

33.     Lease Execution.

33.1     Tenant’s Authority. If Tenant executes this Lease as a limited
liability company, partnership or corporation, then Tenant and the persons
and/or entities executing this Lease on behalf of Tenant represent and warrant
that: (a) Tenant is a duly organized and validly existing limited liability
company, partnership or corporation, as the case may be, and is qualified to do
business in the state in which the Premises are located; (b) such persons and/or
entities executing this Lease are duly authorized to execute and deliver this
Lease on Tenant's behalf in accordance with the Tenant's operating agreement (if
Tenant is a limited liability company), Tenant’s partnership agreement (if
Tenant is a partnership), or a duly adopted resolution of Tenant's board of
directors and Tenant’s by-laws (if Tenant is a corporation); and (c) this Lease
is binding upon Tenant in accordance with its terms. Concurrently with Tenant’s
execution and delivery of this Lease to Landlord and/or at any time during the
Lease Term within ten (10) days of Landlord’s request, Tenant shall provide to
Landlord a copy of any documents reasonably requested by Landlord evidencing
Tenant’s representations and warranties hereunder.

33.2     Joint and Several Liability. If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

33.3     Building Name and Signage. Landlord shall have the right at any time to
designate and/or change the name and/or address of the Project, the Building
and/or any other building in the Project, and to install, affix and maintain any
and all signs on the exterior and on the interior of the Project, the Building
and/or any other building in the Project, as Landlord may, in Landlord's sole
discretion, desire. Tenant shall not use the name of the Project, the Building
or any other building in the Project, or use pictures or illustrations of the
Project, the Building or any other building in the Project, in advertising or
other publicity, without the prior written consent of Landlord.

-23-

--------------------------------------------------------------------------------

33.4     Landlord’s Title; Air Rights. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.

33.5     Time of Essence. Time is of the essence of this Lease and each of its
provisions.

33.6     No Option. The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until it has been executed by
Landlord and delivered to Tenant.

34.     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE,
FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY
RIGHT OR REMEDY HEREUNDER.

35.     Termination of Existing Lease. Landlord and Tenant acknowledge and agree
that effective as of the Commencement Date of this Lease, Tenant’s Existing
Lease shall terminate (and Tenant shall surrender and deliver exclusive
possession of the premises covered under the Existing Lease (except for those
portions of such premises that constitute the Premises hereunder) to Landlord in
vacant, broom clean condition and otherwise in the condition required under the
Existing Lease); provided, however, that Tenant acknowledges and agrees that
Tenant shall continue to be liable under the Existing Lease for those
obligations under the Existing Lease that are intended to survive termination
including, without limitation, Tenant’s indemnity obligations and Tenant’s
reconciliation obligations for operating expenses under the Existing Lease, all
of which obligations Tenant acknowledges and agrees shall survive the expiration
of the Existing Lease.

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

TENANT: LANDLORD:   HIFN, INC. POI-CARLSBAD, INC., a Delaware corporation a
Deleware Corporation By: /s/ Christopher B. Mahon *By: /s/ William R. Walker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name: Christopher B. Mahon Print Name: William R. Walker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Title: Senior Vice President Print Title: Chief Financial Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By: /s/ Deborah Street *By: /s/ William R. Walker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name: Deborah Street Print Name: William R. Walker

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Title: Vice President Print Title: Chief Financial Officer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

*NOTE:
If Tenant is a California corporation, then one of the following alternative
requirements must be satisfied:

(A) This Lease must be signed by two (2) officers of such corporation: one being
the chairman of the board, the president or a vice president, and the other
being the secretary, an assistant secretary, the chief financial officer or an
assistant treasurer. If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must sign twice; once as one officer and
again as the other officer.


(B) If there is only one (1) individual signing in two (2) capacities, or if the
two (2) signatories do not satisfy the requirements of (A) above, then Tenant
shall deliver to Landlord a certified copy of a corporate resolution in a form
reasonably acceptable to Landlord authorizing the signatory(ies) to execute this
Lease.


If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.

-24-

--------------------------------------------------------------------------------


EXHIBIT “A”


SITE PLAN

[exhibita.gif]

EXHIBIT “A”
-1-

--------------------------------------------------------------------------------





EXHIBIT “B”


PREMISES

[exhibitb.gif]

EXHIBIT “B”
-1-

--------------------------------------------------------------------------------





EXHIBIT “C”


WORK LETTER AGREEMENT

        This Work Letter Agreement (“Work Letter Agreement”) sets forth the
terms and conditions relating to the construction of improvements for the
Premises. All references in this Work Letter Agreement to “the Lease” shall mean
the relevant portions of the Lease to which this Work Letter Agreement is
attached as Exhibit “C”.


SECTION 1


BASE, SHELL, AND CORE

        Landlord has constructed, through its contractor, the base, shell and
core of the Premises and the Building (collectively, the “Base, Shell and
Core”), and Tenant shall accept the Base, Shell and Core in its current “As-Is”
condition existing as of the date of the Lease and the Commencement Date.
Landlord shall install in the Premises certain “Tenant Improvements” (as defined
below) pursuant to the provisions of this Work Letter Agreement. Except for the
Tenant Improvement work described in this Work Letter Agreement and except for
the Allowance set forth below, Landlord shall not be obligated to make or pay
for any alterations or improvements to the Premises, the Building or the
Project.


SECTION 2


CONSTRUCTION DRAWINGS FOR THE PREMISES

        Prior to the execution of this Lease, Landlord and Tenant have approved
those certain preliminary space plans for the construction of certain
improvements in the Premises, which space plans have been prepared by Maggetti
Elam, dated December 21, 2004 and December 6, 2004 (collectively, the
“Preliminary Space Plan”). Within five (5) business days of the full execution
of the Lease, Landlord and Tenant shall mutually approve a final space plan for
the Tenant Improvements (“Final Space Plan”). Based upon and in conformity with
the Final Space Plan, Landlord shall cause its architect and engineers to
prepare and deliver to Tenant, for Tenant’s approval, detailed specifications
and engineered working drawings for the tenant improvements shown on the Final
Space Plan (the “Working Drawings”). The Working Drawings shall incorporate
modifications to the Final Space Plan as necessary to comply with the floor load
and other structural and system requirements of the Building. To the extent that
the finishes and specifications are not completely set forth in the Final Space
Plan for any portion of the tenant improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the specifications
for the Building's standard tenant improvement items, as determined by Landlord.
Within three (3) business days after Tenant’s receipt of the Working Drawings,
Tenant shall approve or disapprove the same, which approval shall not be
unreasonably withheld; provided, however, that Tenant may only disapprove the
Working Drawings to the extent such Working Drawings are inconsistent with the
Final Space Plan and only if Tenant delivers to Landlord, within such three (3)
business days period, specific changes proposed by Tenant which are consistent
with the Final Space Plan and do not constitute changes which would result in
any of the circumstances described in items (i) through (iv) below. If any such
revisions are timely and properly proposed by Tenant, Landlord shall cause its
architect and engineers to revise the Working Drawings to incorporate such
revisions and submit the same for Tenant's approval in accordance with the
foregoing provisions, and the parties shall follow the foregoing procedures for
approving the Working Drawings until the same are finally approved by Landlord
and Tenant. Upon Landlord's and Tenant's approval of the Working Drawings, the
same shall be known as the “Approved Working Drawings.” The tenant improvements
shown on the Approved Working Drawings shall be referred to herein as the
“Tenant Improvements.” Once the Approved Working Drawings have been approved by
Landlord and Tenant, Tenant shall make no changes, change orders or
modifications thereto without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion if such change or
modification would: (i) directly or indirectly delay the Substantial Completion
of the Premises; (ii) increase the cost of designing or constructing the Tenant
Improvements above the cost of the tenant improvements depicted in the Final
Space Plan; (iii) be of a quality lower than the quality of the standard tenant
improvement items for the Building; and/or (iv) require any changes to the Base,
Shell and Core or structural improvements or systems of the Building. The Final
Space Plan, Working Drawings and Approved Working Drawings shall be collectively
referred to herein as, the “Construction Drawings.”


SECTION 3


CONSTRUCTION AND PAYMENT FOR COSTS OF TENANT IMPROVEMENTS

        The contractor which shall construct the Improvements shall be a
contractor selected pursuant to the following procedure. The Approved Working
Drawings shall be submitted by Landlord to three (3) general contractors: one
(1) such general contractor shall be selected by Tenant on or before the date
the Approved Working Drawings are approved by Landlord and Tenant and which
contractor so selected by Tenant shall be subject to Landlord's reasonable
approval. Each such contractor shall be invited to submit a sealed, fixed price
contract bid (on such bid form as Landlord shall designate) to construct the
Tenant Improvements. Each contractor shall be notified in the bid package of the
time schedule for construction of the Tenant Improvements. The subcontractors
utilized by the Contractor shall be subject to Landlord's reasonable approval
and the bidding instructions shall provide that as to work affecting the
structure of the Project and/or the systems and equipment of the Project,
Landlord shall be entitled to designate the subcontractors. The bids shall be
submitted promptly to Landlord and Tenant and a reconciliation shall be
performed by Landlord to adjust inconsistent or incorrect assumptions so that a
like-kind comparison can be made and a low bidder determined. Landlord, after
consultation with Tenant, shall select the contractor who shall be the lowest
bidder and who states that it will be able to meet Landlord's construction
schedule. The contractor selected may be referred to herein as the “Contractor”.
Landlord shall cause the Contractor to (i) obtain all applicable building
permits for construction of the Tenant

EXHIBIT “C”
-1-

--------------------------------------------------------------------------------

Improvements, and (ii) construct the Tenant Improvements as depicted on the
Approved Working Drawings, in compliance with such building permits and all
applicable laws in effect at the time of construction, and in good workmanlike
manner. Landlord shall pay for the cost of the design and construction of the
Tenant Improvements in an amount up to, but not exceeding, Fifteen Dollars
($15.00) per usable square foot of the Premises (i.e., up to One Hundred Eighty
Three Thousand Three Hundred Dollars ($183,300.00), based on 12,220 usable
square feet of the Premises (the “Tenant Improvement Allowance”) (less space
planning cost already incurred by Landlord in the amount of Two Thousand Three
Hundred Forty-Five and 25/100 Dollars ($2,345.25). The cost of the design and
construction of the Tenant Improvements shall include Landlord's construction
supervision and management fee in an amount equal to the product of (i) five
percent (5%) and (ii) the amount equal to the sum of the Allowance and the
Over-Allowance Amount (as such term is defined below). Tenant shall pay for all
costs in excess of the Allowance (“Over-Allowance Amount”), which payment shall
be made to Landlord in cash within ten (10) days after Tenant's receipt of
invoice therefor from Landlord and, in any event, prior to the date Landlord
causes the Contractor to commence the actions described in the first sentence of
this Section 3. In the event that after Tenant pays the Over-Allowance Amount,
Tenant requests any changes, change orders or modifications to the Approved
Working Drawings (which Landlord approves pursuant to Section 2 above) which
increase the cost to construct the Tenant Improvements, Tenant shall pay such
increased cost to Landlord immediately upon Landlord's request therefor, and, in
any event, prior to the date Landlord causes the Contractor to commence
construction of the changes, change orders or modifications. In no event shall
Landlord be obligated to pay for any of Tenant's furniture, computer systems,
telephone systems, equipment or other personal property which may be depicted on
the Construction Drawings; such items shall be paid for by Tenant. Tenant shall
not be entitled to receive in cash or as a credit against any rent or otherwise,
any portion of the Allowance not used to pay for the cost of the design and
construction of the Tenant Improvements.

        Tenant acknowledges and agrees that Landlord’s construction of the
Tenant Improvements shall be performed during the term of the Existing Lease
and/or after the Commencement Date of this Lease and that such construction
shall not constitute a constructive eviction of the Premises nor entitle Tenant
to any abatement of Rent under the Existing Lease or this Lease. Tenant agrees
to use commercially reasonable efforts to cooperate with Landlord during
Landlord’s construction of the Tenant Improvements.


SECTION 4


SUBSTANTIAL COMPLETION

        For purposes of the Lease, “Substantial Completion” of the Premises
shall occur upon the completion of construction of the Tenant Improvements in
the Premises pursuant to the Approved Working Drawings, with the exception of
any punch list items and any tenant fixtures, work-stations, built-in furniture,
or equipment to be installed by Tenant or under the supervision of Contractor.


SECTION 5


MISCELLANOUS

        5.1 Tenant’s Entry Into the Premises Prior to Substantial Completion.
Subject to the terms hereof and provided that Tenant and its agents do not
interfere with Contractor’s work in the Building and the Premises, at Landlord’s
reasonable discretion, Contractor shall allow Tenant access to the Premises
prior to the Substantial Completion of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant's data and
telephone equipment) in the Premises. Prior to Tenant's entry into the Premises
as permitted by the terms of this Section 5.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant's entry. In connection with any such entry, Tenant
acknowledges and agrees that Tenant's employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord’s
Contractor, agents or representatives in performing work in the Building and the
Premises, or interfere with the general operation of the Building and/or the
Project. If at any time any such person representing Tenant shall not be
cooperative or shall otherwise cause or threaten to cause any such disharmony or
interference, including, without limitation, labor disharmony, and Tenant fails
to immediately institute and maintain corrective actions as directed by
Landlord, then Landlord may revoke Tenant’s entry rights upon twenty-four (24)
hours’ prior written notice to Tenant. Tenant acknowledges and agrees that any
such entry into and occupancy of the Premises or any portion thereof by Tenant
or any person or entity working for or on behalf of Tenant shall be deemed to be
subject to all of the terms, covenants, conditions and provisions of the Lease,
excluding only the covenant to pay Basic Rent (until the occurrence of the
Commencement Date). Tenant further acknowledges and agrees that Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant’s
work made in or about the Premises in connection with such entry or to any
property placed therein prior to the Commencement Date, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, including the Tenant Improvement work,
caused by Tenant or any of Tenant’s employees, agents, contractors, consultants,
workmen, mechanics, suppliers and invitees. In the event that the performance of
Tenant's work in connection with such entry causes extra costs to be incurred by
Landlord or requires the use of any Building services, Tenant shall promptly
reimburse Landlord for such extra costs and/or shall pay Landlord for such
Building services at Landlord's standard rates then in effect. In addition,
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Premises or Project and against
injury to any persons caused by Tenant’s actions pursuant to this Section 5.1.

        5.2 Tenant’s Representative. Tenant has designated Maritza Geuss as its
sole representative with respect to the matters set forth in this Work Letter
Agreement, who shall have full authority and responsibility to act on behalf of
the Tenant as required in this Work Letter Agreement.

        5.3 Landlord’s Representative. Landlord has designated John Couvillion
as its sole representative with respect to the matters set forth in this Work
Letter Agreement, who, until further notice to Tenant, shall have full authority
and responsibility to act on behalf of the Landlord as required in this Work
Letter Agreement.

EXHIBIT “C”
-2-

--------------------------------------------------------------------------------

        5.4 Time of the Essence in This Work Letter Agreement. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord. Both Landlord and Tenant
shall use commercially reasonable, good faith, efforts and all due diligence to
cooperate with each other to complete all phases of the Construction Drawings
and the permitting process and to receive the permits, as soon as possible after
the execution of the Lease, and, in that regard, shall meet on a scheduled basis
to be determined by Landlord and Tenant, to discuss progress in connection with
the same.

        5.5 Tenant’s Lease Default. Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant as described
in Section 23 of the Lease or any default by Tenant under this Work Letter
Agreement has occurred at any time on or before the Substantial Completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to cause Contractor to cease the construction of the Premises (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Premises caused by such work stoppage, and (ii) all other obligations of
Landlord under the terms of this Work Letter Agreement shall be forgiven until
such time as such default is cured pursuant to the terms of the Lease (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Premises caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Commencement Date, for any reason due to a default by
Tenant as described in Section 23 of the Lease or under this Work Letter
Agreement, in addition to any other remedies available to Landlord under the
Lease, at law and/or in equity, Tenant shall pay to Landlord, as additional rent
under the Lease, within five (5) days of receipt of a statement therefor, any
and all costs incurred by Landlord (including any portion of the Tenant
Improvement Allowance disbursed by Landlord) and not reimbursed or otherwise
paid by Tenant through the date of such termination in connection with the
Tenant Improvements to the extent planned, installed and/or constructed as of
such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Tenant Improvements and restoration
costs related thereto.

EXHIBIT “C”
-3-

--------------------------------------------------------------------------------


EXHIBIT “D”


FORM OF COMMENCEMENT NOTICE

        This Commencement Notice is delivered this _______ day of
__________________, 200_, by POI-CARLSBAD, INC., a Delaware corporation
("Landlord") to _____________________ (“Tenant”), pursuant to the provisions of
Section 2.1 of that certain Office Lease (the “Lease”) dated __________, 20__ ,
by and between Landlord and Tenant covering certain space in the Building known
as __________________. All terms used herein with their initial letter
capitalized shall have the meaning assigned to such terms in the Lease.

Gentlemen:

In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

1. That the Premises have been accepted by Tenant as being substantially
complete in accordance with the Lease, and that there is no deficiency in
construction.


2. That Tenant has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Term of the Lease is
for ______________ (___) years, with ______________ (___) options to renew for
______________ (___) years each, and commenced upon the Commencement Date of
________________, 20___ and is currently scheduled to expire on
________________, 20___, subject to earlier termination as provided in the
Lease.


3. That in accordance with the Lease, rental payment has commenced (or shall
commence) on ________________, 20___.


4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.


5. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
____________________________________ at ____________________________________.


6. The exact number of rentable square feet within the Premises is ____________
square feet. The exact number of usable square feet within the Premises is
____________ square feet.


7. Tenant's Percentage, as adjusted based upon the exact number of rentable
square feet within the Premises, is _______%.


  IN WITNESS WHEREOF, this instrument has been duly executed by Landlord as of
the date first written above.


LANDLORD:   POI-CARLSBAD, INC., a Delaware corporation   By:
_________________________________________ Print Name:
_____________________________ Print Title: ______________________________   By:
_________________________________________ Print Name:
_____________________________ Print Title: ______________________________

EXHIBIT “D”
-1-

--------------------------------------------------------------------------------


EXHIBIT “E”


RULES AND REGULATIONS

1.     No sign, advertisement, name or notice shall be installed or displayed on
any part of the outside or inside of the Building without the prior written
consent of Landlord. Landlord shall have the right to remove, at Tenant’s
expense and without notice, any sign installed or displayed in violation of this
rule. All approved signs or lettering on doors and walls shall be printed,
painted, affixed or inscribed at the expense of Tenant by a person approved by
Landlord, using materials and in a style and format approved by Landlord.

2.     Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall which may appear unsightly from
outside the Premises. No awnings or other projection shall be attached to the
outside walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord.

3.     Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators or stairways of the Building. The halls,
passages, exits, entrances, elevators, escalators and stairways are not for the
general public, and Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety, character, reputation and interests of the
Building and its tenants; provided, that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. Tenant and no employee, invitee, agent, licensee or
contractor of Tenant shall go upon or be entitled to use any portion of the roof
of the Building.

4.     The directory of the Building will be provided exclusively for the
display of the name and location of tenants only, and Landlord reserves the
right to exclude any other names therefrom.

5.     All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord or Landlord’s janitorial
contractors in accordance with the provisions of Section 18.1(d) of the Lease.
No person or persons other than those approved by Landlord shall be employed by
Tenant or permitted to enter the Building for the purpose of cleaning the same.
Tenant shall not cause any unnecessary labor by carelessness or indifference to
the good order and cleanliness of the Premises. Landlord shall not in any way be
responsible to Tenant for loss of property on the Premises, however occurring,
or for any damage to Tenant’s property by the janitors or any other employee or
any other person.

6.     Landlord will furnish Tenant, free of charge, with two keys to each door
lock in the Premises. Landlord may impose a reasonable charge for any additional
keys. Tenant may not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door or window of
its Premises. Tenant, upon termination of its tenancy, shall deliver to Landlord
the keys of all doors which have been furnished to, or otherwise procured by
Tenant, and, in the event of loss of any keys, shall pay Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

7.     Electric wires, telephones, telegraphs, burglar alarms or other similar
apparatus shall not be installed in the Premises except with the approval and
under the direction of Landlord. The location of telephones, call boxes and any
other equipment affixed to the Premises shall be subject to the approval of
Landlord. Any installation of telephones, telegraphs, electric wires or other
electric apparatus made without permission shall be removed by Tenant at
Tenant’s own expense. No machines other than standard office machines, such as
typewriters and calculators, photo copiers, personal computers and word
processors, and vending machines permitted by the Lease, shall be used in the
Premises without the approval of Landlord.

8.     No furniture, freight, or equipment of any kind shall be brought into the
Building without prior notice to Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. No furniture, equipment or merchandise shall be received in the
Building or carried up or down in the elevator, except between such hours as
shall be designated by Landlord. Deliveries during normal office hours shall be
limited to normal office supplies and other small items. No deliveries shall be
made which impede or interfere with other tenants or the operation of the
Building.

9.     Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. Landlord shall have the right to prescribe the weight,
size and position of all equipment, materials, furniture or other property
brought into the Building. Heavy objects, if such objects are considered
necessary by Tenant, as determined by Landlord, shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Business machines and mechanical equipment which cause noise or vibration that
may be transmitted to the structure of the Building or to any space therein to
such a degree as to be objectionable to Landlord or to any tenants in the
Building, shall be placed and maintained by Tenant, at Tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate noise or
vibration. Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

10.     Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment. Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be

EXHIBIT “E”
-1-

--------------------------------------------------------------------------------

occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors or vibrations, nor shall
Tenant bring into or keep in or about the Premises any birds or animals.

11.     Tenant shall not use any method of heating or air-conditioning other
than that supplied by Landlord.

12.     Tenant shall not waste electricity, water or air-conditioning and agrees
to cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall not adjust controls other than room thermostats installed for Tenant's
use. Tenant shall keep corridor doors closed and shall close window coverings at
the end of each business day.

13.     Landlord reserves the right from time to time, in Landlord's sole and
absolute discretion, exercisable without prior notice and without liability to
Tenant, to: (a) name or change the name of the Building, Site or Project; (b)
change the address of the Building or Project, and/or (c) install, replace or
change any signs in, on or about the Common Areas, the Building or Site (except
for Tenant’s signs, if any, which are expressly permitted by the Lease).

14.     Landlord reserves the right to exclude from the Building between the
hours of 6:00 p.m. and 7:00 a.m., or such other hours as may be established from
time to time by Landlord, and on legal holidays, any person unless that person
is known to the person or employee in charge of the Building and has a pass or
is properly identified. Landlord shall not be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person.
Tenant shall be responsible for all persons for whom it requests passes and
shall be liable to Landlord for all acts of such persons. Landlord reserves the
right to prevent access to the Building in case of invasion, mob, riot, public
excitement or other commotion by closing the doors or by other appropriate
action.

15.     Tenant shall close and lock all doors of its Premises and entirely shut
off all water faucets or other water apparatus, and, except with regard to
Tenant's computers and other equipment which reasonably require electricity on a
24-hour basis, all electricity, gas or air outlets before Tenant and its
employees leave the Premises. Tenant shall be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule.

16.     The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed, and
no foreign substances of any kind whatsoever shall be thrown therein.

17.     Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets, or any other goods or merchandise to
the general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business from other tenants in the Project. Tenant shall not use
the Premises for any business or activity other than that specifically provided
for in the Lease.

18.     Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

19.     Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or plaster,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings. Tenant shall repair any damage resulting from noncompliance under
this rule.

20.     Tenant shall not install, maintain or operate upon the Premises any
vending machines without the prior written consent of Landlord, which shall not
be unreasonably withheld.

21.     Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in and around the Project or the Building are
expressly prohibited, and each tenant shall cooperate to prevent same.

22.     Landlord reserves the right to exclude or expel from the Project and/or
the Building any person who, in Landlord's judgment, is intoxicated or under the
influence of liquor or drugs or who is in violation of any of the Rules and
Regulations of the Project or Building.

23.     Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
reasonably issued from time to time by Landlord.

24.     The Premises shall not be used for the storage of merchandise held for
sale to the general public, or for lodging or for manufacturing of any kind. No
cooking shall be done or permitted by Tenant on the Premises, except that use by
Tenant of Underwriters' Laboratory-approved equipment for brewing coffee, tea,
hot chocolate and similar beverages shall be permitted and the use of a
microwave shall be permitted, provided that such equipment and use is in
accordance with all applicable federal, state, county and city laws, codes,
ordinances, rules and regulations.

25.     Tenant shall not use in any space, or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and side
guards, or such other material-handling equipment as Landlord may approve.
Tenant shall not bring any other vehicles of any kind into the Building.

26.     Tenant shall not use the name of the Project or Building in connection
with, or in promoting or advertising, the business of Tenant, except for
Tenant’s address.

EXHIBIT “E”
-2-

--------------------------------------------------------------------------------

27.     Tenant agrees that it shall comply with all fire and security
regulations that may be issued from time to time by Landlord, and Tenant also
shall provide Landlord with the name of a designated responsible employee to
represent Tenant in all matters pertaining to such fire or security regulations.
Tenant shall cooperate fully with Landlord in all matters concerning fire and
other emergency procedures.

28.     Tenant assumes any and all responsibility for protecting its Premises
from theft, robbery and pilferage. Such responsibility shall include keeping
doors locked and other means of entry to the Premises closed.

29.     Landlord may waive any one or more of these Rules and Regulations for
the benefit of Tenant or any other tenant, but no such waiver by Landlord shall
be construed as a waiver of such Rules and Regulations in favor of Tenant or any
other such tenant, nor prevent Landlord from thereafter enforcing any such Rules
and Regulations against any and all of the tenants in the Building.

30.     These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Project or
Building.

31.     Landlord reserves the right to make such other and reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety,
security, care and cleanliness of the Project and/or Building and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations hereinabove stated and any additional rules and regulations which
are adopted.

32.     Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant's employees, agents, clients, customers, invitees or guests.

33.     Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except by a paste, or other material which may easily be removed with
water, the use of cement or other similar adhesive materials being expressly
prohibited. The method of affixing any such linoleum, tile, carpet or other
similar floor covering shall be subject to the approval of Landlord. The expense
of repairing any damage resulting from a violation of this rule shall be borne
by Tenant.


PARKING RULES AND REGULATIONS

In addition to the parking provisions contained in the Lease to which this
Exhibit “E” is attached, the following rules and regulations shall apply with
respect to the use of the Building's parking facilities.

1.     Every parker is required to park and lock his/her own vehicle. All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

2.     Tenant shall not park or permit its employees to park in any parking
areas designated by Landlord as areas for parking by visitors to the Project.
Tenant shall not leave vehicles in the parking areas overnight nor park any
vehicles in the parking areas other than automobiles, motorcycles, motor driven
or non-motor driven bicycles or four wheeled trucks.

3.     Parking stickers or any other device or form of identification supplied
by Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated in any manner. The serial number of the
parking identification device may not be obliterated. Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

4.     No overnight or extended term storage of vehicles shall be permitted.

5.     Vehicles must be parked entirely within painted stall lines of a single
parking stall.

6.     All directional signs and arrows must be observed.

7.     The speed limit within all parking areas shall be five (5) miles per
hour.

8.     Parking is prohibited: (a) in areas not striped for parking; (b) in
aisles; (c) where "no parking" signs are posted; (d) on ramps; (e) in
cross-hatched areas; and (f) in reserved spaces and in such other areas as may
be designated by Landlord or Landlord's parking operator.

9.     Loss or theft of parking identification devices must be reported to the
Management Office immediately, and a lost or stolen report must be filed by the
Tenant or user of such parking identification device at the time. Landlord has
the right to exclude any vehicle from the parking facilities that does not have
an identification device.

10.     Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

11.     Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

12.     The parking operators, managers or attendants are not authorized to make
or allow any exceptions to these rules and regulations.

EXHIBIT “E”
-3-

--------------------------------------------------------------------------------

13.     Tenant’s continued right to park in the parking facilities is
conditioned upon Tenant abiding by these rules and regulations and those
contained in this Lease. Further, if the Lease terminates for any reason
whatsoever, Tenant’s right to park in the parking facilities shall terminate
concurrently therewith.

14.     Tenant agrees to sign a parking agreement with Landlord or Landlord's
parking operator within five (5) days of request, which agreement shall provide
the manner of payment of monthly parking fees and otherwise be consistent with
the Lease and these rules and regulations.

15.     Landlord reserves the right to refuse the sale or use of monthly
stickers or other parking identification devices to any tenant or person who
willfully refuse to comply with these rules and regulations and all city, state
or federal ordinances, laws or agreements.

16.     Landlord reserves the right to establish and change parking fees, and to
modify and/or adopt such other reasonable and non-discriminatory rules and
regulations for the parking facilities as it deems necessary for the operation
of the parking facilities. Landlord may refuse to permit any person who violates
these rules to park in the parking facilities, and any violation of the rules
shall subject the vehicle to removal, at such vehicle owner’s expense.

EXHIBIT “E”
-4-

--------------------------------------------------------------------------------


EXHIBIT “F”


SAMPLE FORM OF TENANT ESTOPPEL CERTIFICATE

The undersigned ("Tenant") hereby certifies to _________________________, a
________________________ ("Landlord"), and
_______________________________________________________, as follows:

1.     Attached hereto is a true, correct and complete copy of that certain
Office Lease dated ________________, 20__ between Landlord and Tenant (the
“Lease”), which demises Premises which are located at
____________________________________. The Lease is now in full force and effect
and has not been amended, modified or supplemented, except as set forth in
Section 6 below.

2.     The term of the Lease commenced on ________________, 20__.

3.     The term of the Lease is currently scheduled to expire on
________________, 20__.

4.     Tenant has no option to renew or extend the Term of the Lease except: .

5.     Tenant has no preferential right to purchase the Premises or any portion
of the Building or Site upon which the Premises are located, and Tenant has no
rights or options to expand into other space in the Building except:
________________________________________________________________.

6.     The Lease has: (Initial One)

(     ) not been amended, modified, supplemented, extended, renewed or assigned.

(     ) been amended, modified, supplemented, extended, renewed or assigned by
the following described agreements, copies of which are attached hereto:

.    

7.     Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:
__________________________________________________________________________________________________________________

8.     The current Monthly Basic Rent is $______________; and current monthly
parking charges are $____________.

9.     Tenant's Percentage is __________%, and Tenant's Percentage of Operating
Expenses currently payable by Tenant is $______________ per month, which amount
is Landlord's current estimate of Tenant's Percentage of Operating Expenses in
excess of:

(Complete One) $____________ per year (expense stop), or
the Operating Expenses incurred in calendar year ____________.

10.     The amount of security deposit (if any) is $_______________. No other
security deposits have been made.

11.     All rental payments payable by Tenant have been paid in full as of the
date hereof. No rent under the Lease has been paid for more than thirty (30)
days in advance of its due date.

12.     All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full.

13.     To the best of Tenant’s knowledge, as of the date hereof, there are no
defaults on the part of Landlord or Tenant under the Lease.

14.     Tenant has no defense as to its obligations under the Lease and claims
no set-off or counterclaim against Landlord.

15.     Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.

16.     All insurance required of Tenant under the Lease has been provided by
Tenant and all premiums have been paid.

17.     There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to Tenant.

18.     Tenant pays rent due Landlord under the Lease to Landlord and does not
have any knowledge of any other person who has any right to such rents by
collateral assignment or otherwise.

EXHIBIT “F”
-1-

--------------------------------------------------------------------------------

The foregoing certification is made with the knowledge that is about to [fund a
loan to Landlord or purchase the Building from Landlord], and that is relying
upon the representations herein made in [funding such loan or purchasing the
Building].

Dated: _________________, 20__.

“TENANT” _______________________________________________ a
______________________________________________   By:
____________________________________________ Print
Name:_______________________________________ Its:
_____________________________________________

EXHIBIT “F”
-2-

--------------------------------------------------------------------------------